 

 

Exhibit 10.2

 

 

 

 

 

 

 

SECURITY AGREEMENT

 

 

 

 

 

 

 

by and among

 

 

 

 

 

 

 

LINK MEDIA HOLDINGS, LLC,
as Borrower

 

 

 

and

 

 

 

The Other Grantors From Time to Time Party Hereto

 

 

 

in favor of

 

 

 

FIRST NATIONAL BANK OF OMAHA,

 

as Lender

 

 

 

 

 

 

 

Dated as of August 12, 2019

 

 

--------------------------------------------------------------------------------

 

 

THIS SECURITY AGREEMENT, dated as of August 12, 2019 (this “Agreement”) is made
by LINK MEDIA HOLDINGS, LLC, a Delaware limited liability company (“Borrower”),
and certain Subsidiaries of Borrower signatory hereto (together with Borrower
and any Person which becomes a party hereto from time to time after the date
hereof, collectively, the “Grantors”, and each, a “Grantor”), in favor of FIRST
NATIONAL BANK OF OMAHA, a national banking association (“Lender”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower and Lender have, in connection with the execution and delivery
of this Agreement, entered into that certain Credit Agreement, dated as of even
date herewith (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”).

 

WHEREAS, Grantors will receive substantial direct and indirect benefits from the
execution, delivery and performance of the obligations under the Credit
Agreement and the other Credit Documents and each is, therefore, willing to
enter into this Agreement.

 

WHEREAS, this Agreement is given by each Grantor in favor of Lender to secure
the payment and performance of all of the Secured Obligations.

 

WHEREAS, it is a condition precedent to the making and maintaining of the Loans
by Lender under the Credit Agreement from time to time that each Grantor execute
and deliver the applicable Credit Documents, including this Agreement.

 

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Grantor and Lender hereby agree as follows:

 

ARTICLE I
DEFINITIONS AND INTERPRETATION

 

Section 1.01     Definitions.

 

(a)     Unless otherwise defined herein or in the Credit Agreement, capitalized
terms used herein that are defined in the UCC shall have the meanings assigned
to them in the UCC. However, if a term is defined in Article 9 of the UCC
differently than in another Article of the UCC, the term has the meaning
specified in Article 9 of the UCC.

 

(b)     The following terms shall have the following meanings:

 

“Acquisition Documentation” collectively, means any and all documents in which a
Grantor has any rights related to the creation or acquisition of a direct or
indirect Subsidiary, or the acquisition of capital stock or other Equity
Interests of any Person (or the Subsidiary of a Person), including all
schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith.

 

“Acquisition Documentation Rights” means, collectively, with respect to each
Grantor, all of such Grantor's rights, title and interest in, to and under the
Acquisition Documentation, including (i) all rights and remedies relating to
monetary damages, including indemnification rights and remedies, and claims for
damages or other relief pursuant to or in respect of the Acquisition
Documentation, (ii) all rights and remedies relating to monetary damages,
including indemnification rights and remedies, and claims for monetary damages
under or in respect of the agreements, documents and instruments referred to in
the Acquisition Documentation or related thereto and (iii) all proceeds,
collections, recoveries and rights of subrogation with respect to the foregoing.

 

-1-

--------------------------------------------------------------------------------

 

 

“Annual Collateral Report” has the meaning set forth in Section 3.06(b) hereof.

 

“Agreement” has the meaning set forth in the Preamble hereof.

 

“Borrower” has the meaning set forth in the Preamble hereof.

 

“Claims” means any and all property and other taxes, assessments and special
assessments, levies, fees and all governmental charges imposed upon or assessed
against, and landlords’, carriers’, mechanics’, workmen’s, repairmen’s,
laborers’, materialmen’s, suppliers’ and warehousemen’s Liens and other claims
arising by operation of law against, all or any portion of the Pledged
Collateral.

 

“Collateral Support” means all property assigned, hypothecated or otherwise
securing any Pledged Collateral and shall include any security agreement or
other agreement granting a Lien or security interest in such property.

 

“Commodity Account Control Agreement” means an agreement substantially in a form
satisfactory to Lender establishing Lender’s Control with respect to any
Commodity Account.

 

“Commodity Accounts” means, collectively, with respect to each Grantor, all
“commodity accounts” as such term is defined in the UCC.

 

“Contracts” means, collectively, with respect to each Grantor, the Acquisition
Documentation, the Intellectual Property Licenses, all sale, service,
performance, equipment or property lease contracts, agreements and grants and
all other contracts, agreements or grants (in each case, whether written or
oral), between such Grantor and any third party, and all assignments,
amendments, restatements, supplements, extensions, renewals, replacements or
modifications thereof.

 

“Contract Right” means any rights under a Contract, including any right to
payment under a Contract not yet earned by performance and not evidenced by an
Instrument or Chattel Paper.

 

“Control” means (i) with respect to any Deposit Account, “control,” within the
meaning of Section 9-104 of the UCC, (ii) with respect to any Securities
Account, Security Entitlement, Commodity Contract or Commodity Account, control
within the meaning of Section 9-106 of the UCC, (iii) with respect to any
Uncertificated Security, control within the meaning of Section 8-106(c) of the
UCC, (iv) with respect to any Certificated Security, control within the meaning
of Section 8-106(a) or (b) of the UCC, (v) with respect to any Electronic
Chattel Paper, control within the meaning of Section 9-105 of the UCC, (vi) with
respect to Letter-of-Credit Rights, control within the meaning of Section 9-107
of the UCC and (vii) with respect to any “transferable record” (as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction), control within the meaning of
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or in Section 16 of the Uniform Electronic Transactions Act as in effect in
the jurisdiction relevant to such transferable record.

 

“Control Agreements” means, collectively, any Deposit Account Control Agreement,
Securities Account Control Agreement or Commodity Account Control Agreement.

 

“Copyrights” means, collectively, with respect to each Grantor, all copyrights
(whether statutory or common law, whether established or registered in the
United States or any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished) including those
listed in Schedule 5 hereof, all tangible embodiments of the foregoing and all
copyright registrations and applications made by such Grantor, in each case,
whether now owned or hereafter created or acquired by or assigned to such
Grantor, together with any and all (i) rights and privileges arising under
applicable law and international treaties and conventions with respect to such
Grantor’s use of such copyrights, (ii) reissues, renewals, continuations and
extensions thereof and amendments thereto, (iii) income, fees, royalties,
damages, claims and payments now or hereafter due and/or payable with respect
thereto, including damages and payments for past, present or future
infringements thereof, (iv) rights corresponding thereto throughout the world
and (v) rights to sue for past, present or future infringements thereof.

 

-2-

--------------------------------------------------------------------------------

 

 

“Credit Agreement” has the meaning set forth in the first Recital hereof.

 

“Deposit Account Control Agreement” means an agreement substantially in a form
satisfactory to Lender establishing Lender’s Control with respect to any Deposit
Account.

 

“Deposit Accounts” means, collectively, with respect to each Grantor, (i) all
“deposit accounts” as such term is defined in the UCC and in any event shall
include the and all accounts and sub-accounts relating to any of the foregoing
accounts and (ii) all cash, funds, checks, notes and instruments from time to
time on deposit in any of the accounts or sub-accounts described in clause (i)
of this definition, but in any event specifically excluding any Payroll Account.

 

“Distributions” means, collectively, with respect to each Grantor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities from time to
time received, receivable or otherwise distributed or distributable to such
Grantor in respect of or in exchange for any or all of the Pledged Securities or
Pledged Debt.

 

“Equity Interests” with respect to any Person, means all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Excluded Equity” means, any voting stock of any Foreign Subsidiary not required
to be pledged to Lender under the Credit Agreement and any other Equity Interest
hereafter expressly denoted by Lender as “Excluded Equity.”

 

“Excluded Property” means, collectively:

 

(i)     all Excluded Equity;

 

(ii)     any lease, license or other agreement or Contract or any property
subject to a purchase money security interest, Lien securing purchase money debt
or a Capitalized Lease Obligation or similar arrangement, in each case permitted
to be incurred under the Credit Agreement, to the extent that a grant of a
security interest or Lien therein would require a consent not obtained or
violate or invalidate such lease, license or agreement or Contract or purchase
money arrangement, Capitalized Lease Obligation or similar arrangement or create
a right of termination in favor of any other party thereto (other than Borrower
or another Grantor), in each case after giving effect to the applicable
anti-assignment provisions of the UCC and other applicable law and other than
Proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the UCC or other applicable law notwithstanding such
prohibition;

 

(iii)     any United States intent-to-use Trademark applications to the extent
that, and solely during the period in which, the grant, attachment or
enforcement of a security interest therein would, under applicable federal law,
impair the registrability of such applications or the validity or enforceability
of registrations issuing from such applications;

 

-3-

--------------------------------------------------------------------------------

 

 

(iv)     those assets as to which Lender shall reasonably determine, in writing,
that the cost of obtaining a Lien thereon or perfection thereof are excessive in
relation to the benefit to Lender of the security to be afforded thereby;

 

(v)      any asset or property to the extent that the grant of a security
interest is prohibited by any Requirement of Law or requires a consent not
obtained of any Governmental Authority pursuant to such Requirement of Law, or
is prohibited by, or constitutes a breach or default under or would result in
the termination or requires any consent not obtained under, any contract rights,
licenses, authorities, or franchise evidencing, giving rise to, or otherwise
related to such property, in each case after giving effect to the applicable
anti-assignment provisions of the UCC and other applicable law and other than
Proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the UCC or other applicable law notwithstanding such
prohibition; and

 

(vi)     any Equity Interest in any Person that is not a Subsidiary to the
extent and for so long as there is any Requirement of Law that prohibits the
pledge thereof;

 

provided, however, “Excluded Property” shall not include any Proceeds, products,
substitutions or replacements of any Excluded Property (unless such Proceeds,
products, substitutions or replacements would constitute Excluded Property).

 

“First Priority” means, with respect to any Lien purported to be created in any
Pledged Collateral pursuant to this Agreement, such Lien is the most senior lien
to which such Pledged Collateral is subject (subject only to Permitted Liens).

 

“Grantor” and “Grantors” each has the meaning set forth in the Preamble hereof.

 

“Intellectual Property Collateral” means, collectively, the Patents, Trademarks
(excluding only United States intent-to-use Trademark applications to the extent
that, and solely during the period in which, the grant, attachment or
enforcement of a security interest therein would impair, under applicable
federal law, the registrability of such applications or the validity or
enforceability of registrations issuing from such applications), Copyrights,
Trade Secrets, Intellectual Property Licenses and all other industrial,
intangible and intellectual property of any type, including mask works and
industrial designs.

 

“Intellectual Property Licenses” means, collectively, with respect to each
Grantor, any agreement, whether written or oral, providing for the grant by or
to a Grantor of any right under any Patent, Trademark, Copyright or Trade Secret
or any other patent, trademark, copyright or trade secret, whether such Grantor
is a licensor or licensee, distributor or distributee under any such license or
distribution agreement, including such agreements listed in Schedule 5 hereof,
together with any and all (i) renewals, extensions, supplements and
continuations thereof, (ii) income, fees, royalties, damages, claims and
payments now and hereafter due and/or payable thereunder and with respect
thereto including damages and payments for past, present or future infringements
or violations thereof, (iii) rights to sue for past, present and future
infringements or violations thereof and (iv) other rights to use, exploit or
practice any or all of the Patents, Trademarks, Copyrights or Trade Secrets or
any other patent, trademark, copyright or trade secret.

 

“Intellectual Property Security Agreement” means an agreement substantially in
the form of Exhibit B hereto.

 

“Joinder Agreement” means an agreement substantially in the form of Exhibit A
hereto.

 

“Lender” has the meaning set forth in the Preamble hereof.

 

“Motor Vehicles” means all motor vehicles covered by a certificate of title.

 

-4-

--------------------------------------------------------------------------------

 

 

“Organizational Documents” means the certificate of incorporation and by-laws or
any comparable organizational documents of any corporate entity (including
limited liability companies and partnerships).

 

“Patents” means, collectively, with respect to each Grantor, all letters patent
issued or assigned to, and all patent applications and registrations made by,
such Grantor including those listed in Schedule 5 hereof (whether issued,
established or registered or recorded in the United States or any other country
or any political subdivision thereof) and all tangible embodiments of the
foregoing, together with any and all (i) rights and privileges arising under
applicable law and international treaties and conventions with respect to such
Grantor’s use of any patents, (ii) inventions and improvements described and
claimed therein, (iii) reissues, divisions, continuations, renewals, extensions
and continuations-in-part thereof and amendments thereto, (iv) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable
thereunder and with respect thereto including damages and payments for past,
present or future infringements thereof, (v) rights corresponding thereto
throughout the world and (vi) rights to sue for past, present or future
infringements thereof.

 

“Pledged Collateral” has the meaning set forth in Section 2.01.

 

“Pledged Debt” means, collectively, with respect to each Grantor, all
Indebtedness (including intercompany notes) from time to time owed to such
Grantor by any obligor, including the Indebtedness described in Schedule 1
hereof and issued by the obligors named therein, and all interest, cash,
instruments and other property, assets or proceeds from time to time received,
receivable or otherwise distributed or distributable in respect of or in
exchange for any or all of such Indebtedness and all certificates, instruments
or agreements evidencing such Indebtedness, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof.

 

“Pledged Securities” means, collectively, with respect to each Grantor, (i) all
issued and outstanding Equity Interests of each issuer that are owned by such
Grantor and all options, warrants, rights, agreements and additional Equity
Interests of whatever class of any such issuer acquired by such Grantor in any
manner, together with all claims, rights, privileges, authority and powers of
such Grantor relating to such Equity Interests in each such issuer or under any
Organizational Document of each such issuer, and the certificates, instruments
and agreements representing such Equity Interests and any and all interest of
such Grantor in the entries on the books of any financial intermediary
pertaining to such Equity Interests, including the Equity Interests listed in
Schedule 1 hereof, (ii) all additional Equity Interests of any issuer from time
to time acquired by or issued to such Grantor and all options, warrants, rights,
agreements and additional Equity Interests of whatever class of any such issuer
from time to time acquired by such Grantor in any manner, together with all
claims, rights, privileges, authority and powers of such Grantor relating to
such Equity Interests or under any Organizational Document of any such issuer,
and the certificates, instruments and agreements representing such Equity
Interests and any and all interest of such Grantor in the entries on the books
of any financial intermediary pertaining to such Equity Interests, from time to
time acquired by such Grantor in any manner, and (iii) all Equity Interests
issued in respect of the Equity Interests referred to in clause (i) or (ii) upon
any consolidation or merger of any issuer of such Equity Interests/all Equity
Interests of any successor issuer owned by such Grantor (unless such Grantor is
the surviving entity) formed by or resulting from any consolidation or merger in
which any Person listed in Schedule 1 hereof is not the surviving entity;
provided, however, that Pledged Securities shall not include any Excluded
Equity.

 

“Receivables” means all (i) Accounts, (ii) Chattel Paper, (iii) Payment
Intangibles, (iv) Instruments, (v) General Intangibles, and (vi) to the extent
not otherwise covered above, all other rights to payment, whether or not earned
by performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, regardless of how
classified under the UCC together with all of Grantors’ rights, if any, in any
goods or other property giving rise to such right to payment and all Collateral
Support and Supporting Obligations related thereto and all Records relating
thereto.

 

“Requirement of Law” as to any Person, means the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law (including common law), statute, ordinance, treaty, rule, regulation,
order, decree, judgment, writ, injunction, settlement agreement, requirement or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

-5-

--------------------------------------------------------------------------------

 

 

“Secured Obligations” means (i) obligations of Borrower and any other Credit
Party from time to time arising under the Credit Agreement, any other Credit
Document or otherwise with respect to the due and prompt payment of (A) the
principal of and premium, if any, and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding
(“Postpetition Interest”)) on the Loans, when and as due, whether at maturity,
by acceleration, upon one or more dates set for prepayment or otherwise, (B)
each payment required to be made by Borrower and any other Credit Party under
the Credit Agreement, interest thereon (including Postpetition Interest) and
obligations to provide cash collateral and (C) all other monetary obligations,
including fees, costs, attorneys’ fees and disbursements, reimbursement
obligations, contract causes of action, expenses and indemnities, whether
primary, secondary, direct or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of Borrower and the other Credit Parties under or
in respect of any Credit Document and (ii) the due and prompt performance of all
other covenants, duties, debts, obligations and liabilities of any kind of
Borrower and any other Credit Party, individually or collectively, under or in
respect of the Credit Agreement, this Agreement, the other Credit Documents or
any other document made, delivered or given in connection with any of the
foregoing, in each case whether evidenced by a note or other writing, whether
allowed in any bankruptcy, insolvency, receivership or other similar proceeding,
whether arising from an extension of credit, issuance of a letter of credit,
acceptance, loan, guaranty, indemnification or otherwise, and whether primary,
secondary, direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, fixed or otherwise.

 

“Securities Account Control Agreement” means an agreement substantially in a
form satisfactory to Lender establishing Lender’s Control with respect to any
Securities Account.

 

“Securities Accounts” means, collectively, with respect to each Grantor, all
“securities accounts” as such term is defined in the UCC.

 

“Securities Collateral” means, collectively, the Pledged Securities, the Pledged
Debt and the Distributions.

 

“Trade Secrets” means, collectively, with respect to each Grantor, all know-how,
trade secrets, manufacturing and production processes and techniques,
inventions, research and development information, technical, marketing,
financial and business data and databases, pricing and cost information,
business and marketing plans, customer and supplier lists and information, all
other confidential and proprietary information and all tangible embodiments of
the foregoing, in each case, which (a) derives economic value, actual or
potential, from not being generally known to and not being readily ascertainable
by proper means by other persons who can obtain economic value from its
disclosure or use, and (b) is the subject of efforts that are reasonable under
the circumstances to maintain its secrecy, together with any and all (i) rights
and privileges arising under applicable law and international treaties and
conventions with respect to such trade secrets, (ii) income, fees, royalties,
damages, claims and payments now or hereafter due and/or payable with respect
thereto including damages and payments for past, present or future
misappropriations thereof, (iii) rights corresponding thereto throughout the
world and (iv) rights to sue for past, present or future misappropriations
thereof.

 

“Trademarks” means, collectively, with respect to each Grantor, all trademarks
(including service marks), slogans, logos, symbols, certification marks,
collective marks, trade dress, uniform resource locators (URL’s), domain names,
corporate names and trade names, whether statutory or common law, whether
registered or unregistered and whether established or registered in the United
States or any other country or any political subdivision thereof, including
those listed in Schedule 5 hereof, that are owned by or assigned to such
Grantor, all registrations and applications for the foregoing and all tangible
embodiments of the foregoing, together with, in each case, the goodwill
symbolized thereby and any and all (i) rights and privileges arising under
applicable law and international treaties and conventions with respect to such
Grantor’s use of any trademarks, (ii) reissues, continuations, extensions and
renewals thereof and amendments thereto, (iii) income, fees, royalties, damages
and payments now and hereafter due and/or payable thereunder and with respect
thereto, including damages, claims and payments for past, present or future
infringements thereof, (iv) rights corresponding thereto throughout the world
and (v) rights to sue for past, present and future infringements thereof.

 

-6-

--------------------------------------------------------------------------------

 

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Nebraska; provided, however, that if by reason of mandatory provisions
of law, any or all of the perfection or priority of Lender’s security interest
in any item or portion of the Pledged Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of Nebraska,
the term “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection or priority and for purposes of definitions relating to such
provisions.

 

Section 1.02     Resolution of Drafting Ambiguities. Each Grantor acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery of this Agreement, that it and its counsel reviewed and
participated in the preparation and negotiation of this Agreement and that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party (i.e., Lender) shall not be employed in the interpretation of
this Agreement.

 

Section 1.03     Schedules. Lender and each Grantor agree that the Schedules
hereof and all descriptions of Pledged Collateral contained in the Schedules and
all amendments and supplements thereto are and shall at all times remain a part
of this Agreement.

 

ARTICLE II
Grant of security interest

 

Section 2.01     Grant of Security Interest. As collateral security for the
payment and performance in full of all the Secured Obligations, each Grantor
hereby pledges to Lender and grants to Lender a Lien on and security interest in
and to, all of the right, title and interest of such Grantor in, to and under
all property of such Grantor (other than Excluded Property), including all of
the following property, wherever located, and whether now existing or hereafter
arising or acquired from time to time (collectively, the “Pledged Collateral”):

 

(a) all Accounts;

 

(b) all Equipment, Goods, Inventory and Fixtures;

 

(c) all Documents, Instruments and Chattel Paper;

 

(d) all Letter-of-Credit Rights;

 

(e) all Securities Collateral;

 

(f) all Investment Property;

 

(g) all Intellectual Property Collateral;

 

(h) the Commercial Tort Claims described on Schedule 7 hereof as supplemented by
any written notification given by a Grantor to Lender pursuant to Section
3.04(f);

 

(i) all General Intangibles;

 

-7-

--------------------------------------------------------------------------------

 

 

(j) all Money and all Deposit Accounts;

 

(k) all Acquisition Documentation and Acquisition Documentation Rights;

 

(l) all Supporting Obligations;

 

(m) all books and records, customer lists, credit files, computer files,
programs, printouts and other computer materials and records relating to the
Pledged Collateral and any General Intangibles at any time evidencing or
relating to any of the foregoing;

 

(n) all Motor Vehicles;

 

(o) all Contracts and Contract Rights; and

 

(p)     to the extent not covered by clauses (a) through (o) of this sentence,
all assets, personal property and rights of such Grantor, whether tangible or
intangible, all Proceeds and products of each of the foregoing and all
accessions to, substitutions and replacements for, and rents, profits and
products of, each of the foregoing, and any and all Proceeds of any insurance,
indemnity, warranty or guaranty payable to such Grantor from time to time with
respect to any of the foregoing.

 

Notwithstanding anything to the contrary contained in clauses (a) through (o)
above, the security interest created by this Agreement shall not extend to, no
Lien is hereby granted on, and the term “Pledged Collateral” shall not include,
any Excluded Property, and to the extent that any Pledged Collateral later
becomes Excluded Property, the Lien granted hereunder on any such Excluded
Property will automatically be deemed to have been released; provided that, if
any Excluded Property would have otherwise constituted Pledged Collateral, when
such property shall cease to be Excluded Property, such property shall be deemed
at all times from and after the date thereof to constitute Pledged Collateral.

 

The Grantors shall from time to time at the request of Lender give written
notice to Lender identifying in reasonable detail the Excluded Property (and
stating in such notice that such Excluded Property constitutes “Excluded
Property”) and shall provide to Lender such other information regarding the
Excluded Property as Lender may reasonably request.

 

Section 2.02     Filings. 

 

(a)     Each Grantor hereby irrevocably authorizes Lender at any time and from
time to time to file in any relevant jurisdiction any financing statements
(including fixture filings) and amendments thereto that contain the information
required by Article 9 of the UCC of each applicable jurisdiction for the filing
of any financing statement or amendment relating to the Pledged Collateral,
including (i) whether such Grantor is an organization, the type of organization
and any organizational identification number issued to such Grantor, (ii) any
financing or continuation statements or other documents for the purpose of
perfecting, confirming, continuing, enforcing or protecting the security
interest granted by such Grantor hereunder, without the signature of such
Grantor where permitted by law, including the filing of a financing statement
describing the Pledged Collateral as “all assets now owned or hereafter acquired
by the Debtors or in which the Debtors otherwise have rights” or words of
similar effect and (iii) in the case of a financing statement filed as a fixture
filing or covering Pledged Collateral constituting minerals or the like to be
extracted or timber to be cut, a sufficient description of the real property to
which such Pledged Collateral relates. Each Grantor agrees to provide all
information described in the immediately preceding sentence to Lender promptly
upon request by Lender.

 

(b)     Each Grantor hereby further authorizes Lender to file with the United
States Patent and Trademark Office and the United States Copyright Office (and
any successor office and any similar office in any United States state or other
country) this Agreement, the Intellectual Property Security Agreement, and other
documents for the purpose of perfecting, confirming, continuing, enforcing or
protecting the security interest granted by such Grantor hereunder, without the
signature of such Grantor where permitted by law, and naming such Grantor as
debtor, and Lender as secured party.

 

-8-

--------------------------------------------------------------------------------

 

 

(c)     Each Grantor hereby further authorizes Lender at any time and from time
to time, with respect to Motor Vehicles, to file in any relevant jurisdiction
with the registrar of motor vehicles or other appropriate Governmental Authority
in such jurisdiction an application or other document requesting the notation or
other indication of the security interest created hereunder on such certificate
of title, but only to the extent such notation or other indication is required
under Section 3.04(h). Upon Lender’s request, each Grantor shall provide Lender
with a list of all Motor Vehicles owned by such Grantor including the Vehicle
Identification Number (VIN), make, model, and year of each Motor Vehicle, and
the jurisdiction in which each Motor Vehicle is registered.

 

(d)     Each Grantor hereby ratifies its authorization for Lender to have filed
in any relevant jurisdiction any initial financing statements or amendments
thereto relating to the Pledged Collateral if filed prior to the date hereof.

 

ARTICLE III
Perfection and further assurances

 

Section 3.01     Perfection of Certificated Securities Collateral. Each Grantor
represents and warrants that all certificates, agreements or instruments
representing or evidencing the Securities Collateral in existence on the date
hereof have been delivered to Lender in suitable form for transfer by delivery
or accompanied by duly executed undated instruments of transfer or assignment in
blank and that (assuming continuing possession by Lender of any such Securities
Collateral) Lender has a perfected First Priority security interest therein.
Each Grantor hereby agrees that all certificates, agreements or instruments
representing or evidencing the Securities Collateral acquired by such Grantor
after the date hereof, shall within ten (10) days after receipt thereof by such
Grantor be held by or on behalf of and delivered to Lender in suitable form for
transfer by delivery or accompanied by duly executed undated instruments of
transfer or assignment in blank, all in form and substance satisfactory to
Lender, and any such Grantor shall, within ten (10) days after acquiring such
Securities Collateral, deliver to Lender an updated Schedule 1.

 

Lender shall have the right, at any time upon the occurrence and during the
continuance of any Event of Default, to endorse, assign or otherwise transfer to
or to register in the name of Lender or any of its nominees, as pledgee, or
endorse for negotiation any or all of the Securities Collateral, without any
indication that such Securities Collateral is subject to the security interest
hereunder; provided, that after any such Event of Default has been waived in
accordance with the provisions of the Credit Agreement and to the extent Lender
has exercised its rights under this sentence, Lender shall, promptly after the
reasonable request of the applicable Grantor(s), cause such Securities
Collateral to be transferred to, or request that such Securities Collateral is
registered in the name of, the applicable Grantor(s) to the extent it or its
nominees holds an interest in such Securities Collateral at such time. In
addition, at any time upon the occurrence and during the continuance of an Event
of Default, Lender shall have the right to exchange certificates representing or
evidencing Securities Collateral for certificates of smaller or larger
denominations.

 

Section 3.02     Perfection of Uncertificated Securities Collateral. Each
Grantor represents and warrants that Lender has a perfected First Priority
security interest in all uncertificated Pledged Securities pledged by it
hereunder that are in existence on the date hereof. Each Grantor hereby agrees
that if any of the Pledged Securities are at any time not evidenced by
certificates of ownership, such Grantor will cause the issuer thereof either (a)
to register Lender as the registered owner of such securities, (b) to agree in
an authenticated record with such Grantor and Lender that such issuer will
comply with instructions with respect to such securities originated by Lender
without further consent of such Grantor, such authenticated record to be in form
and substance satisfactory to Lender, or (c) request the issuer of such Pledged
Securities to cause such Pledged Securities to become certificated and in the
event such Pledged Securities become certificated, to deliver such Pledged
Securities to Lender in accordance with the provisions of Section 3.01. Each
Grantor hereby agrees, with respect to Pledged Securities that are partnership
interests or limited liability company interests, that after the occurrence and
during the continuance of any Event of Default, upon request by Lender, such
Grantor will (A) cause the Organizational Documents of each issuer that is a
Subsidiary of the Borrower to be amended to provide that such Pledged Securities
shall be treated as “securities” for purposes of the UCC and (B) cause such
Pledged Securities to become certificated and delivered to Lender in accordance
with the provisions of Section 3.01.

 

-9-

--------------------------------------------------------------------------------

 

 

Section 3.03     Maintenance of Perfected Security Interest. Each Grantor
represents and warrants that on the date hereof all financing statements,
agreements (including the Intellectual Property Security Agreement), instruments
and other documents necessary to perfect the security interest granted by it to
Lender in respect of the Pledged Collateral have been delivered to Lender in
completed and, to the extent necessary or appropriate, duly executed form for
filing in each governmental, municipal or other office specified in Schedule 2
hereof. Each Grantor agrees that at its sole cost and expense, such Grantor will
maintain the security interest created by this Agreement in the Pledged
Collateral as a perfected First Priority security interest.

 

Section 3.04     Other Actions for Perfection. In order to further insure the
attachment, perfection and priority of, and the ability of Lender to enforce
Lender’s security interest in the Pledged Collateral, each Grantor represents
and warrants (as to itself) as follows and agrees, in each case at such
Grantor’s own expense, to take the following actions with respect to the
following Pledged Collateral:

 

(a)     Instruments and Tangible Chattel Paper. (i) As of the date hereof, no
amounts payable to such Grantor under or in connection with any of the Pledged
Collateral are evidenced by any Instrument or Tangible Chattel Paper other than
Instruments and Tangible Chattel Paper listed on Schedule 3 hereof and (ii) each
Instrument and each item of Tangible Chattel Paper listed on Schedule 3 hereof,
has been properly endorsed, assigned and delivered to Lender, accompanied by
undated instruments of transfer or assignment duly executed in blank. If any
amount then payable under or in connection with any of the Pledged Collateral
shall be evidenced by any Instrument or Tangible Chattel Paper and the Grantor
acquiring such Instrument or Tangible Chattel Paper shall promptly after receipt
thereof by such Grantor endorse, assign and deliver the same to Lender,
accompanied by such undated instruments of transfer or assignment duly executed
in blank as Lender may from time to time specify.

 

(b)     Deposit Accounts. (i) As of the date hereof, no Grantor has opened or
maintains any Deposit Accounts other than the accounts listed in Schedule 6(a)
hereof and (ii) Lender shall have a perfected First Priority security interest
in each Deposit Account hereof which security interest is perfected by Control.
If any Grantor shall hereafter establish and maintain any Deposit Account,
unless Lender agrees in writing that it is not required, such depository bank
and such Grantor shall duly execute and deliver to Lender a Deposit Account
Control Agreement with respect to such Deposit Account within 30 days after the
establishment thereof. Lender agrees with each Grantor that Lender will not give
any instructions directing the disposition of funds from time to time credited
to any Deposit Account or withhold any withdrawal rights from such Grantor with
respect to funds from time to time credited to any Deposit Account unless an
Event of Default has occurred and is continuing. The provisions of this Section
3.04(b) with respect to Deposit Account Control Agreements shall not apply to
any Deposit Accounts for which Lender is the depository bank. No Grantor shall
grant Control of any Deposit Account to any Person other than Lender.

 

-10-

--------------------------------------------------------------------------------

 

 

(c)     Investment Property.

 

(i)     As of the date hereof, no Grantor (1) has any Investment Property other
than that listed in Schedule 6(b) hereof and Lender has a perfected First
Priority security interest in such Investment Property (except to the extent
such Investment Property constitutes Excluded Equity), (2) holds, owns or has
any interest in any certificated securities or uncertificated securities, other
than those constituting Excluded Equity or Pledged Securities and those
maintained in Securities Accounts or Commodity Accounts listed in Schedule 6(b).
As of the date hereof, each Grantor has duly authorized, executed and delivered
a Securities Account Control Agreement or a Commodity Account Control Agreement
with respect to each Securities Account or Commodity Account listed in Schedule
6(b) hereof, if any, as applicable. If any Grantor shall hereafter establish or
maintain any Securities Account or Commodity Account with any Securities
Intermediary or Commodity Intermediary, unless Lender agrees in writing that it
is not required, such Securities Intermediary or Commodity Intermediary, as the
case may be, and such Grantor shall duly execute and deliver a Control Agreement
with respect to such Securities Account or Commodity Account, as the case may be
within 30 days after the establishment thereof. Each Grantor shall accept any
cash and Investment Property in trust for the benefit of Lender and within five
(5) Business Days of actual receipt thereof, deposit any and all cash and
Investment Property received by it into a Deposit Account or Securities Account
subject to Lender’s Control. Lender agrees with each Grantor that Lender shall
not give any Entitlement Orders or instructions or directions to any issuer of
uncertificated securities, Securities Intermediary or Commodity Intermediary,
and shall not withhold its consent to the exercise of any withdrawal or dealing
rights by such Grantor, unless an Event of Default has occurred and is
continuing or, after giving effect to any such investment and withdrawal rights,
would occur. The provisions of this Section shall not apply to any Financial
Assets credited to a Securities Account for which Lender is the Securities
Intermediary. No Grantor shall grant Control over any Investment Property to any
Person other than Lender.

 

(ii)     If any Grantor shall at any time hold or acquire any certificated
securities constituting Investment Property, such Grantor shall to the extent
such Investment Property is not Excluded Property promptly (1) endorse, assign
and deliver the same to Lender, accompanied by such undated instruments of
transfer or assignment duly executed in blank, all in form and substance
satisfactory to Lender or (2) deliver such securities into a Securities Account
with respect to which a Securities Account Control Agreement is in effect in
favor of Lender.

 

(iii)     If any securities now or hereafter acquired by any Grantor
constituting Investment Property are uncertificated and are issued to such
Grantor or its nominee directly by the issuer thereof, such Grantor shall to the
extent such Investment Property is not Excluded Property promptly notify Lender
thereof and pursuant to an agreement in form and substance reasonably
satisfactory to Lender, either (1) cause the issuer to agree to comply with
instructions from Lender as to such securities, without further consent of any
Grantor or such nominee, (2) cause a Security Entitlement with respect to such
uncertificated security to be held in a Securities Account with respect to which
Lender has Control or (3) arrange for Lender to become the registered owner of
such securities.

 

(d)     Electronic Chattel Paper and Transferable Records. As of the date
hereof, no amount under or in connection with any of the Pledged Collateral is
evidenced by any Electronic Chattel Paper or any “transferable record” (as that
term is defined in Section 201 of the Federal Electronic Signatures in Global
and National Commerce Act, or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction) other than such
Electronic Chattel Paper and transferable records listed on Schedule 3 hereof.

 

Each Grantor will maintain all (i) Electronic Chattel Paper so that Lender has
Control of the Electronic Chattel Paper and (ii) all transferable records so
that Lender has Control of the transferable records.

 

Lender agrees with such Grantor that Lender will arrange, pursuant to procedures
satisfactory to Lender and so long as such procedures will not result in
Lender’s loss of Control, for the Grantor to make alterations to the Electronic
Chattel Paper or transferable record permitted under Section 9-105 of the UCC
or, as the case may be, Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or Section 16 of the Uniform Electronic
Transactions Act for a party in Control to allow without loss of Control, unless
an Event of Default has occurred and is continuing or would occur after taking
into account any action by such Grantor with respect to such Electronic Chattel
Paper or transferable record.

 

-11-

--------------------------------------------------------------------------------

 

 

(e)     Letter-of-Credit Rights. If any Grantor is at any time a beneficiary
under a Letter of Credit now or hereafter issued in favor of such Grantor, such
Grantor shall promptly notify Lender thereof and such Grantor shall maintain all
Letter-of-Credit Rights assigned to Lender so that Lender has Control of the
Letter-of-Credit Rights.

 

(f)     Commercial Tort Claims. On the date hereof, no Grantor holds any
Commercial Tort Claim which might reasonably result in awarded damages (less any
and all legal and other expenses incurred or reasonably expected to be incurred
by such Grantor) that is not listed on Schedule 7. Each Grantor will promptly
give notice to Lender of any Commercial Tort Claim that is commenced in the
future and will promptly execute or otherwise authenticate a supplement to this
Agreement, and otherwise take all necessary action, to subject such Commercial
Tort Claim to the First Priority security interest created under this Agreement.

 

(g)     Landlord’s Access Agreements/Bailee Letters. Each Grantor shall obtain
as soon as practicable after the date hereof with respect to each location where
such Grantor maintains Pledged Collateral (excluding installed and operating
billboards), a bailee letter and/or landlord access agreement, as applicable,
and use commercially reasonable efforts to obtain a bailee letter, landlord
access agreement and/or landlord’s lien waiver, as applicable, from all such
bailees and landlords, as applicable, who from time to time have possession of
Pledged Collateral in the ordinary course of such Grantor’s business and if
requested by Lender.

 

(h)     Motor Vehicles. With respect to each Motor Vehicle owned by a Grantor on
the closing date or in which ownership is acquired by a Grantor after the date
hereof, upon Lender’s written request, such Grantor shall deliver to the Lender
within 30 days after the date of such written request, originals of the
certificates of title or ownership for all Motor Vehicles owned by it with the
Lender listed as lienholder therein.

 

Section 3.05     Joinder of Additional Grantors. The Grantors shall cause each
Subsidiary of Borrower which, from time to time, after the date hereof shall be
required to pledge any assets to Lender pursuant to the provisions of the Credit
Agreement, to execute and deliver to Lender a Joinder Agreement within 10 days
of the date on which it was acquired or created and, upon such execution and
delivery, such Subsidiary shall constitute a “Grantor” for all purposes
hereunder with the same force and effect as if originally named as a Grantor
herein. Upon the execution and delivery by any Subsidiary of a Joinder
Agreement, the supplemental schedules attached to such Joinder Agreement shall
be incorporated into and become part of and supplement the Schedules to this
Agreement and each reference to such Schedules shall mean and be a reference to
such Schedules as supplemented pursuant to each Joinder Agreement and from time
to time. The execution and delivery of such Joinder Agreement shall not require
the consent of any Grantor hereunder. The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Grantor as a party to this Agreement.

 

Section 3.06     Further Assurances. 

 

(a)     Further Assurances. Each Grantor shall take such further actions, and
execute and/or deliver to Lender such additional financing statements,
amendments, assignments, agreements, supplements, powers and instruments, as
Lender may in its judgment deem necessary or appropriate in order to create
and/or maintain the validity, perfection or priority of and protect any security
interest granted or purported to be granted in the Pledged Collateral as
provided herein and the rights and interests granted to Lender hereunder, and
enable Lender to exercise and enforce its rights, powers and remedies hereunder
with respect to any Pledged Collateral, including the filing of any financing
statements, continuation statements and other documents under the UCC (or other
similar laws) in effect in any jurisdiction with respect to the security
interest created hereby, the filing of the Intellectual Property Security
Agreement and supplemental Intellectual Property Security Agreements with the
United States Patent and Trademark Office and the United States Copyright Office
and the execution and delivery of Control Agreements with respect to Securities
Accounts, Commodities Accounts and Deposit Accounts all in form satisfactory to
Lender and in such offices wherever required by law to perfect, continue and
maintain the validity, enforceability and priority of the security interest in
the Pledged Collateral as provided herein and to preserve the other rights and
interests granted to Lender hereunder, as against third parties, with respect to
the Pledged Collateral. Without limiting the generality of the foregoing, but
subject to applicable law, each Grantor shall make, execute, endorse,
acknowledge, file or refile and/or deliver to Lender from time to time upon
request by Lender such lists, schedules, descriptions and designations of the
Pledged Collateral, statements, copies of warehouse receipts, bills of lading,
documents of title, vouchers, invoices, schedules, confirmatory assignments,
supplements, additional security agreements, conveyances, financing statements,
transfer endorsements, powers of attorney, certificates, reports and other
assurances or instruments as Lender shall reasonably request, including the
taking of any necessary actions under the Federal Assignment of Claims Act (or
any like federal, state or local statute or rule); provided, that Lender agrees
to not require any Grantor to take any necessary actions under the Federal
Assignment of Claims Act (or any like federal, state or local statute or rule)
unless an Event of Default has occurred and is continuing. If an Event of
Default has occurred and is continuing, Lender may institute and maintain, in
its own name or in the name of any Grantor, such suits and proceedings as Lender
may deem advisable, necessary or expedient to prevent any impairment of the
security interest in or the perfection thereof in the Pledged Collateral. All of
the foregoing shall be at the sole cost and expense of the Grantors.

 

-12-

--------------------------------------------------------------------------------

 

 

(b)     Report. Within 30 days after the end of each calendar year Borrower
shall furnish Lender with an Annual Collateral Report in the form of Exhibit C
setting forth, among other items, any new location of Inventory or Equipment
owned by any Grantor. It being acknowledged and understood that the reporting
requirements in this Section 3.06(b) are in addition to, and not in lieu of, any
other reporting requirements of any Credit Party under any Credit Document.

 

ARTICLE IV
Representations, warranties and covenants

 

Each Grantor represents, warrants and covenants as follows:

 

Section 4.01     Credit Agreement Representations. 

 

(a)     Credit Agreement Representations. Such Grantor represents and warrants
to Lender that the representations and warranties set forth in Section 7 of the
Credit Agreement as they relate to such Grantor or to the Credit Documents to
which such Grantor is a party, are true and correct as of the date of this
Agreement in all material respects, provided that each reference in each such
representation and warranty to Borrower’s knowledge shall, for the purposes of
this Section 4.01, be deemed to be a reference to such Grantor's knowledge.

 

(b)     Enforceability. Such Grantor has duly executed and delivered each of the
Credit Documents to which it is party, and each of such Credit Documents
constitutes its legal, valid and binding obligation enforceable against such
Grantor in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).

 

(c)     No Contravention. The execution, delivery and performance of this
Agreement and the other Credit Documents by such Grantor will not violate any
applicable law or any contractual obligation of any Grantor and will not result
in, or require, the creation or imposition of any Lien on any of such Grantor’s
respective properties or assets pursuant to any applicable law or any such
contractual obligation (other than the Liens created by the Credit Documents).

 

Section 4.02     Ownership of Property and No Other Liens.

 

(a)     Such Grantor has fee simple title to, or a valid leasehold interest in,
all its real property, and good title to, or a valid leasehold interest in, all
its Pledged Collateral, and none of such property is subject to any Lien, claim,
option or right of others, except for the security interest granted to Lender
and Permitted Liens. No Person other than Lender has control or possession of
all or any part of the Pledged Collateral of such Grantor, except as permitted
by the Credit Agreement.

 

-13-

--------------------------------------------------------------------------------

 

 

(b)     None of the Pledged Collateral of such Grantor constitutes, or is the
Proceeds of, (i) Farm Products, (ii) As-Extracted Collateral, (iii) Manufactured
Homes, (iv) Health-Care-Insurance Receivables, (v) timber to be cut, (vi)
aircraft, aircraft engines, satellites, ships or railroad rolling stock. None of
the account debtors or other Persons obligated on any of the Pledged Collateral
is a Governmental Authority covered by the Federal Assignment of Claims Act or
any like federal, state or local statute or rule in respect of such Pledged
Collateral.

 

Section 4.03     Perfected First Priority Security Interest. This Agreement is
effective to create in favor of Lender, a legal, valid and enforceable security
interest in the Pledged Collateral and the Proceeds thereof. In the case of any
certificated Pledged Securities, when stock certificates representing such
Pledged Securities are delivered to Lender and in the case of the other Pledged
Collateral, when financing statements and other filings specified on Schedule 2
hereof in appropriate form are filed in the offices specified on Schedule 2
hereof and other actions described in Schedule 2 hereof are taken (including,
without limitation, the filing of the Intellectual Property Security Agreement
and supplemental Intellectual Property Security Agreements with the United
States Patent and Trademark Office and the United States Copyright Office and
the execution and delivery of Control Agreements with respect to Securities
Accounts, Commodities Accounts and Deposit Accounts all in form satisfactory to
Lender), the security in and Lien on the Pledged Collateral granted to Lender
pursuant to this Agreement shall constitute, and will at all times constitute, a
fully perfected First Priority Lien on, and security interest in, all rights,
title and interest of the Grantors in such Pledged Collateral and the Proceeds
thereof, as security for the Secured Obligations.

 

Section 4.04     No Transfer of Pledged Collateral. No Grantor shall sell, offer
to sell, dispose of, convey, assign or otherwise transfer, or grant any option
with respect to, restrict, or grant, create, permit or suffer to exist any Lien
on, any of the Pledged Collateral pledged by it hereunder or any interest
therein except, in each case, as permitted by the Credit Agreement.

 

Section 4.05     Claims Against Pledged Collateral. Each Grantor shall, at its
own cost and expense, defend title to the Pledged Collateral and the First
Priority security interest and Liens granted to Lender with respect thereto
against all claims and demands of all Persons at any time claiming any interest
therein adverse to Lender other than Permitted Liens. Except as expressly
permitted by the Credit Agreement or any other Credit Document, there is no
agreement, order, judgment or decree, and no Grantor shall enter into any
agreement or take any other action, that could reasonably be expected to
restrict the transferability of any of the Pledged Collateral or that could
otherwise reasonably be expected to impair or conflict with such Grantors’
obligations or the rights of Lender hereunder.

 

Section 4.06     Other Financing Statements. No financing statement or other
instrument similar in effect covering all or any part of the Pledged Collateral
or listing such Grantor as debtor is on file (or authorized to be on file) in
any recording office, except such as shall be filed in favor of Lender pursuant
to this Agreement or as otherwise permitted under the Credit Agreement.

 

No Grantor shall execute or authorize to be filed in any recording office any
financing statement or other instrument similar in effect covering all or any
part of the Pledged Collateral or listing such Grantor as debtor with respect to
all or any part of the Pledged Collateral, except financing statements and other
instruments filed in respect of Permitted Liens.

 

Section 4.07     Changes in Name, Jurisdiction of Organization, Etc. On the date
hereof, such Grantor’s type of organization, jurisdiction of organization, legal
name, Federal Taxpayer Identification Number, and chief executive office or
principal place of business are indicated next to its name in Schedule 4 hereof.
Schedule 4 also lists all of such Grantor’s jurisdictions of and types of
organization, legal names and locations of chief executive office or principal
place of business at any time during the four months preceding the date hereof,
if different from those referred to in the preceding sentence.

 

-14-

--------------------------------------------------------------------------------

 

 

Such Grantor shall not, except upon not less than 30 days’ prior written notice
(in the form of an officer’s certificate), or such lesser notice period agreed
to by Lender in writing, to Lender, and delivery to Lender of all additional
financing statements, information and other documents reasonably requested by
Lender to maintain the validity, perfection and priority of the security
interests provided for herein:

 

(a)     change its legal name, identity or type of organization;

 

(b)     change the location of its chief executive office or its principal place
of business;

 

(c)     change its Federal Taxpayer Identification Number; or

 

(d)     change its jurisdiction of organization (in each case, including by
merging with or into any other entity, reorganizing, organizing, dissolving,
liquidating, reincorporating or incorporating in any other jurisdiction).

 

Each Grantor shall, prior to any change described in the preceding sentence,
take all actions requested by Lender to maintain the perfection and priority of
the security interest of Lender in the Pledged Collateral intended to be granted
hereunder.

 

Each Grantor agrees to promptly provide Lender with certified Organizational
Documents reflecting any of the changes described in this Section 4.07. Each
Grantor also agrees to promptly notify Lender of any change in the location of
any office in which it maintains books or records relating to Pledged Collateral
owned by it or any location, office or facility at which Pledged Collateral
(excluding installed and operating billboards) is located (including the
establishment of any such new office or facility).

 

Section 4.08     Location of Inventory and Equipment. On the date hereof, the
Inventory and the Equipment (other than mobile goods and goods in transit) of
such Grantor are kept at locations listed in Schedule 4 hereof (except as
otherwise provided on Schedule 4 hereof). Schedule 4 also lists the locations of
such Grantor’s Inventory and the Equipment (other than mobile goods and goods in
transit) for the four months preceding the date hereof, if different from those
referred in the preceding sentence.

 

Such Grantor shall not move any Equipment or Inventory, other than in connection
with the installation, maintenance or removal of billboards in the ordinary
course of such Grantor’s business, to any location, other than any location that
is listed in Schedule 4 hereof except upon not less than 5 days prior written
notice, or such lesser notice period agreed to by Lender, of its intention so to
do, clearly describing such new location and providing such other information
and documents to Lender reasonably requested by Lender to maintain the validity,
perfection and priority of the security interests provided for herein; it being
acknowledged and understood that the notice requirements in this Section 4.08
are in addition to, and not in lieu of, any notice obligation of any Credit
Party under Section 8.15 of the Credit Agreement in connection with a Permitted
Acquisition.

 

Such Grantor shall, prior to any change described in the preceding sentence,
take all actions reasonably requested by Lender to maintain the perfection and
priority of the security interest of Lender in the Pledged Collateral, if
applicable/intended to be granted hereunder; provided that, in no event shall
any Equipment or Inventory of any Grantor be moved to any location outside of
the continental United States except any location that is listed in Schedule 4
hereof.

 

-15-

--------------------------------------------------------------------------------

 

 

Section 4.09     Pledged Securities and Pledged Debt. Schedule 1 sets forth a
complete and accurate list of all Pledged Securities and Pledged Debt held by
such Grantor as of the date hereof. The Pledged Securities pledged by such
Grantor hereunder constitute all of the issued and outstanding Equity Interests
of each issuer owned by such Grantor, other than the Excluded Equity. The
Pledged Securities are duly authorized, validly issued, fully paid and
non-assessable. There is no amount or other obligation owing by any Grantor to
any issuer of the Pledged Securities in exchange for or in connection with the
issuance of the Pledged Securities or any Grantor's status as a partner or a
member of any issuer of the Pledged Securities. No Grantor is in default or
violation of any provisions of any agreement to which such Grantor is a party
relating to the Pledged Securities, except any such default or violation that
would not reasonably be expected to result in a Material Adverse Effect.

 

(a)     To any such Grantor's knowledge, (i) there is no default, breach,
violation, or event of acceleration existing under any Pledged Debt and (ii) no
event has occurred or circumstance exists which, with the passage of time or the
giving of notice, or both, would constitute a default, breach, violation or
event of acceleration under any Pledged Debt. No Grantor that is an obligee
under any Pledged Debt has waived any default, breach, violation or event of
acceleration under such Pledged Debt. The Pledged Debt constitutes all of the
issued and outstanding intercompany indebtedness owing to such Grantor as of the
date hereof and if evidenced by promissory notes, such notes have been delivered
to Lender.

 

(b)     No Securities Collateral pledged by such Grantor is subject to any
defense, offset or counterclaim, nor have any of the foregoing been asserted or
alleged against such Grantor by any Person with respect thereto, and there are
no certificates, instruments, documents or other writings (other than the
Organizational Documents, certificates and notes representing such Pledged
Securities or Pledged Debt, if any, that have been delivered to Lender) which
evidence any Pledged Securities or Pledged Debt of such Grantor.

 

(c)     Each Grantor shall, upon obtaining any Pledged Securities or Pledged
Debt of any Person, accept the same in trust for the benefit of Lender and
within 10 days of the date on which it was acquired or created deliver to Lender
an updated Schedule 1, and the certificates and other documents required under
Section 3.01 and Section 3.02 in respect of the additional Pledged Securities or
Pledged Debt which are to be pledged pursuant to this Agreement, and confirming
the Lien hereby created on such additional Pledged Securities and Pledged Debt.

 

Section 4.10     Approvals. In the event that Lender desires to exercise any
remedies, voting or consensual rights or attorney-in-fact powers set forth in
this Agreement and determines it necessary to obtain any approvals or consents
of any Governmental Authority or any other Person therefor, then, upon the
request of Lender, such Grantor agrees to assist Lender in obtaining as soon as
practicable any necessary approvals or consents for the exercise of any such
remedies, rights and powers.

 

Section 4.11     Pledged Collateral Information. All information set forth
herein, including the schedules annexed hereto, and all information in any
documents, schedules and lists, including but not limited to any perfection
certificates, heretofore delivered to Lender in connection with this Agreement,
in each case, relating to the Pledged Collateral, is accurate and complete. The
Pledged Collateral described on the schedules hereof constitutes all of the
property of such type of Pledged Collateral owned or held by the Grantors as of
the date hereof.

 

Section 4.12     Insurance. In the event that the proceeds of any insurance
claim are paid to any Grantor after Lender has exercised its right to foreclose
on all or any part of the Pledged Collateral during the existence of an Event of
Default, such cash proceeds shall be held in trust for the benefit of Lender and
promptly after receipt thereof shall be paid to Lender for application in
accordance with the Credit Agreement.

 

Section 4.13     Compliance With Laws. Each Grantor shall pay promptly when due
all Claims upon the Pledged Collateral or incurred in connection with the use or
operation of the Pledged Collateral, except for Permitted Liens. All Claims
imposed upon or assessed against the Pledged Collateral have been paid and
discharged except to the extent such Claims constitute a Permitted Lien. In the
event any Grantor shall fail to make such payment contemplated in the
immediately preceding sentence, Lender may (following notice to the Grantor, to
the extent practicable) do so for the account of such Grantor and the Grantors
shall promptly reimburse and indemnify Lender for all costs and expenses
incurred by Lender under this Section in accordance with Section 9.08. Each
Grantor shall comply with all Requirements of Law applicable to the Pledged
Collateral.

 

-16-

--------------------------------------------------------------------------------

 

 

Section 4.14     Intellectual Property. (a) Schedule 5 lists all Patents,
Trademarks, and Copyrights and material Intellectual Property Licenses owned by
such Grantor; (b) all Intellectual Property Collateral is valid, subsisting,
unexpired and enforceable and has not been abandoned; (c) except as described on
Schedule 5, such Grantor is the exclusive owner of all right, title and interest
in and to, or has the right to use, all such Intellectual Property Collateral;
(d) consummation and performance of this Agreement will not result in the
invalidity, unenforceability or impairment of any such Intellectual Property
Collateral, or in default or termination of any material Intellectual Property
License; (e) except as described on Schedule 5, to each Grantor’s knowledge,
there are no outstanding holdings, decisions, consents, settlements, decrees,
orders, injunctions, rulings or judgments that would limit, cancel or question
the validity or enforceability of any such Intellectual Property Collateral or
such Grantor’s rights therein or use thereof; (f) to such Grantor’s knowledge,
except as described on Schedule 5, the operation of such Grantor’s business and
such Grantor’s use of Intellectual Property Collateral in connection therewith,
does not infringe or misappropriate the intellectual property rights of any
other Person; (g) except as described in Schedule 5, no action or proceeding is
pending or, to such Grantor’s knowledge, threatened (i) seeking to limit, cancel
or question the validity of any Intellectual Property Collateral or such
Grantor’s ownership interest or rights therein, or (ii) alleging that any such
Intellectual Property Collateral, or such Grantor’s use thereof in the operation
of its business, infringes or misappropriates the intellectual property rights
of any Person, which, in either case, if adversely determined, could reasonably
be expected to materially impair the value of such Intellectual Property
Collateral; and (h) to such Grantor’s knowledge, there has been no Material
Adverse Effect on such Grantor’s rights in its material Trade Secrets as a
result of any unauthorized use, disclosure or appropriation by or to any Person,
including such Grantor’s current and former employees, contractors and agents.

 

Section 4.15     Inspection of Pledged Collateral. Each Grantor shall keep the
Pledged Collateral in good order and repair, ordinary wear and tear and casualty
and dispositions in accordance with the Credit Agreement excepted. Upon request
(with no less than two Business Days' notice, unless an Event of Default has
occurred and is continuing) each Grantor shall permit Lender, or its designee,
to inspect the Pledged Collateral at any reasonable time during normal business
hours, wherever located.

 

ARTICLE V
Securities collateral

 

Section 5.01     Existing Voting Rights and Distributions. 

 

(a)     So long as no Event of Default shall have occurred and be continuing:

 

(i)     Each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not prohibited by the terms hereof, the Credit Agreement or any
other Credit Document.

 

(ii)     Each Grantor shall be entitled to receive and retain, and to utilize
free and clear of the Lien hereof, any and all Distributions, if and to the
extent made in accordance with the provisions of the Credit Agreement; provided,
however, that any and all such Distributions consisting of rights or interests
in the form of Equity Interests shall, if received by any Grantor, be received
in trust for the benefit of Lender, be segregated from the other property or
funds of such Grantor and be promptly (but in any event within ten (10) days
after receipt thereof) delivered to Lender as Pledged Collateral in the same
form as so received (with any necessary endorsement).

 

-17-

--------------------------------------------------------------------------------

 

 

(b)     Lender shall be deemed without further action to have granted to each
Grantor all necessary consents relating to voting rights and shall, if
necessary, upon written request of any Grantor and at the sole cost and expense
of such Grantor, from time to time execute and deliver (or cause to be executed
and delivered) to such Grantor all such instruments as such Grantor may
reasonably request in order to permit such Grantor to exercise the voting and
other rights which it is entitled to exercise pursuant to Section 5.01(a)(i) and
to receive the Distributions which it is authorized to receive and retain
pursuant to Section 5.01(a)(ii).

 

(c)     Upon the occurrence and during the continuance of any Event of Default:

 

(i)     All rights of each Grantor to exercise the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to Section 5.01(a)(i)
shall immediately cease, and all such rights shall thereupon become vested in
Lender, which shall thereupon have the sole right to exercise such voting and
other consensual rights.

 

(ii)     All rights of each Grantor to receive Distributions which it would
otherwise be authorized to receive and retain pursuant to Section 5.01(a)(ii)
shall immediately cease and all such rights shall thereupon become vested in
Lender, which shall thereupon have the sole right to receive and hold such
Distributions as Pledged Collateral.

 

(d)     Each Grantor shall, at its sole cost and expense, from time to time
execute and deliver to Lender appropriate instruments as Lender may request in
order to permit Lender to exercise the voting and other rights which it may be
entitled to exercise pursuant to Section 5.01(c)(i) and to receive all
Distributions which it may be entitled to receive under Section 5.01(c)(ii).

 

(e)     All Distributions which are received by any Grantor contrary to the
provisions of Section 5.01(a)(ii) or Section 5.01(c)(ii) shall be received in
trust for the benefit of Lender, shall be segregated from other funds of such
Grantor and shall promptly (but in any event within ten (10) days after receipt
thereof by such Grantor) be paid over to Lender as Pledged Collateral in the
same form as so received (with any necessary endorsement).

 

Section 5.02     Certain Agreements of Grantors. 

 

(a)     In the case of each Grantor which is an issuer of Securities Collateral,
such Grantor agrees to be bound by the terms of this Agreement relating to the
Securities Collateral issued by it and will comply with such terms insofar as
such terms are applicable to it.

 

(b)     In the case of each Grantor which is a partner, shareholder or member,
as the case may be, in a partnership, limited liability company or other entity,
such Grantor hereby (i) consents to the extent required by the applicable
Organizational Document to the pledge by each other Grantor, pursuant to the
terms hereof, of the Pledged Securities in such partnership, limited liability
company or other entity and, upon the occurrence and during the continuance of
an Event of Default, to the transfer of such Pledged Securities to Lender, as
pledgee, or its nominee, as pledgee, and (ii) irrevocably waives any and all
provisions of the applicable Organizational Documents that conflict with the
terms of this Agreement or prohibit, restrict, condition or otherwise impair the
grant hereunder of any Lien on any of the Pledged Collateral or any enforcement
action which may be taken in respect of any such Lien.

 

(c)     At Lender’s request, in the case of each Grantor which is a partner,
shareholder or member, as the case may be, in a partnership, limited liability
company or other entity, such Grantor shall cause each partnership or limited
liability company included in the Pledged Collateral to amend its partnership
agreement or limited liability company agreement to include the following
provision, or substantially similar language reasonably acceptable to Lender:
“Notwithstanding any other provision of this agreement (including any transfer
restrictions set forth herein), in the event that an Event of Default (as
defined in the Credit Agreement (as defined below)) shall have occurred under
that certain Credit Agreement dated as of August 12, 2019 (as amended, modified,
supplemented or restated from time to time, the “Credit Agreement”) by and
between Link Media Holdings, LLC and First National Bank of Omaha (together with
its successors and assigns, in such capacity “Lender”), (i) Lender shall be
entitled to exercise any of their respective rights and remedies with respect to
equity interests in the [Company], and (ii) each [Member] hereby irrevocably
consents to the transfer of any equity interest and all related management and
other rights in the [Company] to Lender, as pledgee, or any nominee of Lender,
as pledgee. Lender is a third party beneficiary of this provision and this
provision cannot be amended or repealed, without the consent of Lender until the
Credit Agreement has been paid in full.”

 

-18-

--------------------------------------------------------------------------------

 

 

ARTICLE VI
Intellectual property collateral

 

Section 6.01     Intellectual Property License. For the purpose of enabling
Lender, during the continuance of an Event of Default, to exercise rights and
remedies under Article VIII hereof at such time as Lender shall be lawfully
entitled to exercise such rights and remedies, and for no other purpose, each
Grantor hereby grants to Lender, to the extent of such Grantor’s rights and
effective only during the continuance of an Event of Default, an irrevocable,
non-exclusive license, subject, in the case of Trademarks, to sufficient rights
to quality control and inspection in favor of such Grantor to avoid the risk of
invalidation of such Trademarks, to use and sublicense any of the Intellectual
Property Collateral then owned by or licensed to such Grantor (provided that in
the case of an Intellectual Property License, no such remedies license shall be
granted hereby or at any time hereafter, to the extent that the agreement
underlying such Intellectual Property License prohibits the granting of such
remedies license). Such license shall include access to all devices, products
and media in which any of the Intellectual Property Collateral is embodied,
embedded, recorded or stored and to all computer programs used for the
compilation or printout hereof.

 

Section 6.02     Dealing With Intellectual Property. On a continuing basis, each
Grantor shall, at its sole cost and expense:

 

(a)     promptly following its becoming aware thereof, notify Lender of any
adverse determination in any proceeding or the institution of any proceeding in
any federal, state or local court or administrative body or in the United States
Patent and Trademark Office or the United States Copyright Office regarding such
Grantor’s claim of ownership in or right to use any Intellectual Property
Collateral, such Grantor’s right to register such Intellectual Property
Collateral or its right to keep and maintain such registration in full force and
effect;

 

(b)     maintain and protect the Intellectual Property Collateral in compliance
with, and except as permitted under, the terms of the Credit Agreement;

 

(c)     not permit to lapse or become abandoned any Intellectual Property
Collateral in compliance with, and except as permitted under, the terms of the
Credit Agreement, and not settle or compromise any pending or future litigation
or administrative proceeding with respect to such Intellectual Property
Collateral, in each case except as shall be consistent with terms of the Credit
Agreement;

 

(d)     upon such Grantor obtaining knowledge thereof, promptly notify Lender in
writing of any event which may be reasonably expected to materially and
adversely affect the value or utility of any of any Intellectual Property
Collateral or the ability of such Grantor or Lender to dispose of any
Intellectual Property Collateral or any portion thereof, or the rights and
remedies of Lender in relation thereto including a levy or threat of levy or any
legal process against any Intellectual Property Collateral or any portion
thereof;

 

(e)     not license the Intellectual Property Collateral other than licenses
entered into by such Grantor in, or incidental to, the ordinary course of
business, or amend or permit the amendment of any of the licenses in a manner
that materially and adversely affects the right to receive payments thereunder,
or in any manner that would materially impair the value of the Intellectual
Property Collateral or the Lien on and security interest in the Intellectual
Property Collateral created therein hereby, without the consent of Lender;

 

-19-

--------------------------------------------------------------------------------

 

 

(f)     diligently keep adequate records respecting its Intellectual Property
Collateral; and

 

(g)     furnish to Lender from time to time upon Lender’s reasonable request
therefor reasonably detailed statements and amended schedules further
identifying and describing the Intellectual Property Collateral and such other
materials evidencing or reports pertaining to the Intellectual Property
Collateral as Lender may from time to time reasonably request.

 

Section 6.03     Additional Intellectual Property. If any Grantor shall at any
time after the date hereof (a) obtain any rights to any additional Intellectual
Property Collateral or (b) become entitled to the benefit of any additional
Intellectual Property Collateral or any registration, renewal or extension
thereof, including any reissue, division, continuation, or continuation-in-part
of any Intellectual Property Collateral, or any improvement on any Intellectual
Property Collateral, the provisions hereof shall automatically apply thereto and
any such item enumerated in clause (a) or (b) of this Section with respect to
such Grantor shall automatically constitute Intellectual Property Collateral as
if such would have constituted Intellectual Property Collateral at the time of
execution hereof and be subject to the Lien and security interest created by
this Agreement without further action by any party. In connection with the
Annual Collateral Report, each Grantor shall (i) provide to Lender with a
description of any of the foregoing and (ii) upon Lender’s reasonable request,
confirm the attachment of the Lien and security interest created by this
Agreement to any rights described in clauses (a) and (b) of the immediately
preceding sentence of this Section by execution of an instrument in form
reasonably acceptable to Lender and the filing of any instruments or statements
as shall be reasonably necessary to create, preserve, protect or perfect
Lender’s security interest in such Intellectual Property Collateral, including
by execution and filing of a supplemental Intellectual Property Security
Agreement in accordance with Section 3.06(a). Further, each Grantor authorizes
Lender to modify this Agreement by amending Schedule 5 hereof to include any
such Intellectual Property Collateral of such Grantor.

 

Section 6.04     Intellectual Property Litigation. Unless there shall occur and
be continuing any Event of Default, each Grantor shall have the right to
commence and prosecute in its own name, as the party in interest, for its own
benefit and at the sole cost and expense of the Grantors, such applications for
protection of the Intellectual Property Collateral and suits, proceedings or
other actions to prevent the infringement, misappropriation, counterfeiting,
unfair competition, dilution, diminution in value or other damage as are
necessary to protect the Intellectual Property Collateral. Upon the occurrence
and during the continuance of any Event of Default, Lender shall have the right
but shall in no way be obligated to file applications for protection of the
Intellectual Property Collateral and/or bring suit in the name of any Grantor,
Lender to enforce the Intellectual Property Collateral and any license
thereunder. In the event of such suit, each Grantor shall, at the reasonable
request of Lender, do any and all lawful acts and execute any and all documents
reasonably requested by Lender in aid of such enforcement and the Grantors shall
promptly reimburse and indemnify Lender for all reasonable costs and expenses
incurred by Lender in the exercise of its rights under this Section in
accordance with Section 9.08. In the event that Lender shall elect not to bring
suit to enforce the Intellectual Property Collateral as permitted by this
Section and an Event of Default has occurred and is continuing, each Grantor
agrees, at the reasonable request of Lender, to take all commercially reasonable
actions necessary, whether by suit, proceeding or other action, to prevent the
infringement, misappropriation, counterfeiting, unfair competition, dilution,
diminution in value of or other damage to any of the Intellectual Property
Collateral by others and for that purpose agrees to diligently maintain any
suit, proceeding or other action against any Person so infringing necessary to
prevent such infringement.

 

-20-

--------------------------------------------------------------------------------

 

 

ARTICLE VII
Receivables

 

Section 7.01     Dealing With Receivables. Each Grantor shall keep and maintain
at its own cost and expense complete records of each Receivable, including
records of all payments received, all credits granted thereon, all merchandise
returned and all other documentation relating thereto. Each Grantor shall, at
such Grantor’s sole cost and expense, upon Lender’s demand made at any time
after the occurrence and during the continuance of any Event of Default, deliver
copies of all tangible evidence of Receivables, including copies of all
documents evidencing Receivables and any books and records relating thereto to
Lender or to its representatives. Each Grantor shall legend, at the request of
Lender and in form and manner satisfactory to Lender, the Receivables and the
other books, records and documents of such Grantor evidencing or pertaining to
the Receivables with an appropriate reference to the fact that the Receivables
have been assigned to Lender and that Lender has a security interest therein.
Such Grantor will deliver to Lender a copy of each material demand, notice or
document received by it that questions or call into doubt the validity or
enforceability of more than 5% of the aggregate amount of the then outstanding
Receivables.

 

Section 7.02     Modification of Receivables. Other than in the ordinary course
of business consistent with its past practice, such Grantor will not (i) grant
any extension of the time of payment of any Receivable, (ii) compromise or
settle any Receivable for less than the full amount thereof, (iii) release,
wholly or partially, any Person liable for the payment of any Receivable, (iv)
allow any credit or discount whatsoever on any Receivable or (v) amend,
supplement or modify any Receivable in any manner that could adversely affect
the value thereof.

 

ARTICLE VIII
Remedies

 

Section 8.01     Remedies. 

 

(a)     If any Event of Default shall have occurred and be continuing, Lender
may exercise, without any other notice to or demand upon any Grantor (except as
otherwise provided herein), in addition to the other rights and remedies
provided for herein or in any other Credit Document or otherwise available to
it, all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Pledged Collateral) and also
may:

 

(i)     require each Grantor to, and each Grantor hereby agrees that it will at
its expense and upon request of Lender promptly, assemble the Pledged Collateral
or any part thereof, as directed by Lender and make it available to Lender at a
place and time to be designated by Lender;

 

(ii)     without notice except as specified below, sell, resell, assign and
deliver or grant a license to use or otherwise dispose of the Pledged Collateral
or any part thereof, in one or more parcels at public or private sale, at any of
Lender’s offices or elsewhere, for cash, on credit or for future delivery, and
upon such other terms as Lender may deem commercially reasonable, take
possession of the proceeds of any such sale, assignment and delivery, license,
or other disposal; and

 

(iii)     occupy and enter upon any premises owned or leased by any of the
Grantors where the Pledged Collateral or any part thereof is assembled or
located for a reasonable period in order to effectuate its rights and remedies
hereunder or under law, without obligation to such Grantor in respect of such
entrance or occupation; and

 

(iv)     exercise any and all rights and remedies of any of the Grantors under
or in connection with the Pledged Collateral, or otherwise in respect of the
Pledged Collateral, including without limitation, (A) any and all rights of such
Grantor to demand or otherwise require payment of any amount under, or
performance of any provision of, the Contracts, the Receivables, Other Hedging
Agreements, Interest Rate Protection Agreements, and the other Pledged
Collateral, (B) withdraw, or cause or direct the withdrawal of, all funds with
respect to the Deposit Accounts, (C) exercise all other rights and remedies with
respect to the Receivables, Other Hedging Agreements, Interest Rate Protection
Agreements and the other Pledged Collateral, including without limitation, those
set forth in Section 9-607 of the UCC and (D) subject to the notice requirements
of Section 5.01, exercise any and all voting, consensual and other rights with
respect to any Pledged Collateral.

 

-21-

--------------------------------------------------------------------------------

 

 

(b)     Each Grantor agrees that, unless the Pledged Collateral is perishable or
threatens to decline speedily in value or is of a type customarily sold on a
recognized market, to the extent notice of sale shall be required by law, at
least ten (10) days’ prior notice to such Grantor of the time and place of any
public sale or the time after which any private sale or other intended
disposition is to be made shall constitute reasonable notification. At any sale
of the Pledged Collateral, if permitted by applicable law, Lender may be the
purchaser, licensee, assignee or recipient of the Pledged Collateral or any part
thereof and shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Pledged
Collateral sold, assigned or licensed at such sale, to use and apply any of the
Secured Obligations as a credit on account of the purchase price of the Pledged
Collateral or any part thereof payable at such sale. To the extent permitted by
applicable law, each Grantor waives all claims, damages and demands it may
acquire against Lender arising out of the exercise by it of any rights
hereunder. Each Grantor hereby waives and releases to the fullest extent
permitted by law any right or equity of redemption with respect to the Pledged
Collateral, whether before or after sale hereunder, and all rights, if any, of
marshalling the Pledged Collateral and any other security for the Secured
Obligations or otherwise. Lender shall not be liable for failure to collect or
realize upon any or all of the Pledged Collateral or for any delay in so doing
nor shall it be under any obligation to take any action with regard thereto.
Lender shall not be obligated to make any sale of Pledged Collateral regardless
of notice of sale having been given. Lender may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned. Each Grantor agrees that it would not be commercially
unreasonable for Lender to dispose of the Pledged Collateral or any portion
thereof by utilizing internet sites that provide for the auction of assets of
the type included in the Pledged Collateral or that have the reasonable
capability of doing so, or that match buyers and sellers of assets. Lender shall
not be obligated to clean-up or otherwise prepare the Pledged Collateral for
sale.

 

(c)     If any Event of Default shall have occurred and be continuing, all
payments received by any Grantor in respect of the Pledged Collateral shall be
received in trust for the benefit of Lender, shall be segregated from other
funds of such Grantor and shall be forthwith paid over Lender in the same form
as so received (with any necessary endorsement).

 

(d)     If any Event of Default shall have occurred and be continuing, Lender
may, without notice to any Grantor except as required by law and at any time or
from time to time, charge, set off and otherwise apply all or part of the
Secured Obligations against any funds deposited with it or held by it.

 

(e)     If any Event of Default shall have occurred and be continuing, upon the
written demand of Lender, (i) each Grantor shall execute and deliver to Lender
an assignment or assignments of any or all of the Patents, Trademarks, and/or
Copyrights and such other documents and take such other actions as are necessary
or appropriate to carry out the intent and purposes hereof, and (ii) within five
Business Days of written notice thereafter from Lender, each Grantor shall make
available to Lender, to the extent within such Grantor’s power and authority,
such personnel in such Grantor’s employ on the date of the Event of Default as
Lender may reasonably designate to permit such Grantor to continue, directly or
indirectly, to produce, advertise and sell the products and services sold by
such Grantor under the Intellectual Property Collateral, and such persons shall
be available to perform their prior functions on Lender’s behalf.

 

(f)     If Lender shall determine to exercise its right to sell all or any of
the Securities Collateral of any Grantor pursuant to this Section 8.01, each
Grantor agrees that, upon the occurrence and during the continuance of any Event
of Default, at the request of Lender, such Grantor will, at its own expense:

 

(i)     provide Lender with such information and projections as may be necessary
or, in the opinion of Lender, advisable to enable Lender to effect the sale of
such Securities Collateral;

 

-22-

--------------------------------------------------------------------------------

 

 

(ii)     take all commercially reasonable steps to cause any exemption from
registration, qualification under or compliance with any Federal or state
securities law or laws to be effected with respect to all or any part of the
Securities Collateral as soon as practicable and at the sole cost and expense of
the Grantors. Each Grantor will use its commercially reasonable efforts to (a)
cause such registration to be effected (and be kept effective) and (b) cause
such qualification and compliance to be effected (and be kept effective) as may
be so requested and as would permit or facilitate the sale and distribution of
such Securities Collateral including effecting any exemption from registration
under the Securities Act (or any similar statute then in effect), appropriate
qualifications under applicable blue sky or other state securities laws and
appropriate compliance with all other requirements of any Governmental
Authority; and

 

(iii)     use its commercially reasonable steps to do or cause to be done all
such other acts and things as may be necessary to make such sale of such
Securities Collateral or any part thereof valid and binding and in compliance
with applicable law.

 

(g)     Lender is authorized, in connection with any sale of the Securities
Collateral pursuant to this Section 8.01, to deliver or otherwise disclose to
any prospective purchaser of the Securities Collateral: (i) any registration
statement or prospectus, and all supplements and amendments thereto, prepared
pursuant to Section 8.01(f); (ii) any information and projections provided to it
pursuant to Section 8.01(f), and (iii) any other information in its possession
relating to such Securities Collateral.

 

(h)     Each Grantor acknowledges the impossibility of ascertaining the amount
of damages that would be suffered by Lender by reason of the failure of such
Grantor to perform any of the covenants contained in Section 8.01(f); and
consequently, agrees that, if such Grantor shall fail to perform any of such
covenants, it will pay, as liquidated damages and not as a penalty, an amount
equal to the value of the Securities Collateral on the date Lender demands
compliance with Section 8.01(f).

 

Section 8.02     No Waiver and Cumulative Remedies. Lender shall not by any act
(except by a written instrument pursuant to Section 9.06), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default. No failure on the part of
Lender to exercise, no course of dealing with respect to, and no delay on the
part of Lender in exercising, any right, power or remedy hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right,
power, privilege or remedy hereunder preclude any other or further exercise
thereof or the exercise of any other right, power, privilege or remedy; nor
shall Lender be required to look first to, enforce or exhaust any other
security, collateral or guaranties. All rights and remedies herein provided are
cumulative and are not exclusive of any rights or remedies provided by law.

 

Section 8.03     Application of Proceeds. Upon the exercise by Lender of its
remedies hereunder, any proceeds received by Lender in respect of any
realization upon any Pledged Collateral shall be applied, together with any
other sums then held by Lender pursuant to this Agreement, in accordance with
the Credit Agreement. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Pledged Collateral are
insufficient to pay the Secured Obligations and any costs, fees or expenses
(including Lender’s actual attorneys’ fees) incurred by Lender to collect such
deficiency.

 

ARTICLE IX
MISCELLANEOUS

 

Section 9.01     Concerning Lender. 

 

(a)     Appointment. Lender shall act in accordance with the terms of the Credit
Agreement. Lender may exercise or refrain from exercising any rights (including
making demands and giving notices) and take or refrain from taking any action
(including the release or substitution of the Pledged Collateral), in accordance
with this Agreement and the Credit Agreement. Lender may employ agents and
attorneys-in-fact in connection herewith and shall not be liable for the
negligence of any such agents or attorneys-in-fact selected by it in good faith,
but shall be liable for the gross negligence or willful misconduct of such
agents and attorneys-in-fact.

 

-23-

--------------------------------------------------------------------------------

 

 

(b)     Duty of Care. Lender’s sole duty with respect to the custody,
safekeeping and physical preservation of the Pledged Collateral in its
possession, under Section 9-207 of the UCC or otherwise, shall be to deal with
it in the same manner as Lender deals with its own property consisting of
similar instruments or interests. Lender shall not have responsibility for (i)
ascertaining or taking action whatsoever with regard to any Pledged Collateral
(including matters relating to the Pledged Securities, whether or not Lender has
or is deemed to have knowledge of such matters) or (ii) taking any necessary
steps to preserve rights against any Person with respect to any Pledged
Collateral.

 

(c)     Reliance. Lender shall be entitled to rely upon any written notice,
statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person, with respect to all matters pertaining to this Agreement
and its duties hereunder.

 

(d)     Conflict. If any item of Pledged Collateral also constitutes collateral
granted to Lender under any other deed of trust, mortgage, security agreement,
pledge or instrument of any type, in the event of any conflict between the
provisions hereof and the provisions of such other document in respect of such
collateral, the provisions of this Agreement shall control unless the other deed
of trust, mortgage, security agreement, pledge or instrument expressly states
otherwise.

 

Section 9.02     Performance By Lender. If any Grantor shall fail to perform any
covenants contained in this Agreement (including covenants to pay insurance,
taxes and claims arising by operation of law in respect of the Pledged
Collateral and to pay or perform any Grantor obligations under any Pledged
Collateral), or if any representation or warranty on the part of any Grantor
contained herein shall be breached, Lender may (but shall not be obligated to)
do the same or cause it to be done or remedy any such breach, and may make
payments for such purpose; provided, however, that Lender shall in no event be
bound to inquire into the validity of any tax, Lien, imposition or other
obligation which such Grantor fails to pay or perform (other than a Permitted
Lien) as and when required hereby and which such Grantor does not contest in
accordance with the provisions of the Credit Agreement. Any and all amounts so
paid by Lender shall be reimbursed by the Grantors in accordance with the
provisions of Section 9.08. Neither the provisions of this Section 9.02 nor any
action taken by Lender pursuant to the provisions of this Section 9.02 shall
prevent any such failure to observe any covenant contained in this Agreement nor
any breach of representation or warranty from constituting an Event of Default.

 

Section 9.03     Power of Attorney. Each Grantor hereby appoints Lender its
attorney-in-fact, with full power and authority in the place and stead of such
Grantor and in the name of such Grantor, or in its own name, from time to time
during the existence of an Event of Default in Lender’s discretion to take any
action and to execute any instrument consistent with the terms of the Credit
Agreement and the other Credit Documents which Lender may deem necessary or
advisable to accomplish the purposes hereof (but Lender shall not be obligated
to and Lender shall not have any liability to such Grantor or any third party
for failure to so do or take action). Except where prior notice is expressly
required by the terms of this Agreement, Lender shall use commercially
reasonable efforts to provide notice to the Grantors prior to taking any action
taken in the preceding sentence, provided that failure to deliver such notice
shall not limit Lender’s right to take such action or the validity of any such
action. The foregoing grant of authority is a power of attorney coupled with an
interest and such appointment shall be irrevocable for the term hereof. Each
Grantor hereby ratifies all that such attorney shall lawfully do or cause to be
done by virtue hereof. For the avoidance of doubt, Lender agrees that it will
not exercise any rights under the power of attorney provided for in this Section
9.03 unless an Event of Default shall have occurred and be continuing.

 

-24-

--------------------------------------------------------------------------------

 

 

Section 9.04     Continuing Security Interest and Assignment. This Agreement
shall create a continuing security interest in the Pledged Collateral and shall
(a) be binding upon the Grantors, their respective successors and assigns and
(b) inure, together with the rights and remedies of Lender hereunder, to the
benefit of Lender and each of its respective permitted successors, transferees
and assigns and their respective officers, directors, employees, affiliates,
agents, advisors and controlling Persons; provided that, no Grantor shall assign
or otherwise transfer any of its rights or obligations under this Agreement
without the prior written consent of Lender and any attempted assignment or
transfer without such consent shall be null and void. Without limiting the
generality of the foregoing clause (b), Lender may assign or otherwise transfer
any indebtedness held by it secured by this Agreement to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to Lender, herein or otherwise, subject however, to the
provisions of the Credit Agreement.

 

Section 9.05     Termination and Release. 

 

(a)     At such time as the Secured Obligations shall have been paid in full
(other than contingent indemnification obligations in which no claim has been
made or is reasonably forseeable) and the Commitments have been terminated,
Lender will promptly release, reassign and transfer the Pledged Collateral to
the Grantors, the Pledged Collateral shall be released from all Liens created
hereby, and this Agreement and all obligations (other than those expressly
stated to survive such termination) of Lender and each Grantor hereunder shall
terminate, all without delivery of any instrument or any further action by any
party, and all rights to the Pledged Collateral shall revert to the Grantors. At
the sole expense of any Grantor, except as required by law, following any such
termination, Lender shall deliver to such Grantor any Pledged Collateral held by
Lender hereunder, and execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination (including,
without limitation, UCC-3 termination statements or releases).

 

(b)     If any of the Pledged Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by the Credit Agreement,
then the Lien created pursuant to this Agreement in such Pledged Collateral
shall be released, and Lender, at the request and sole expense of such Grantor,
shall execute and deliver to such Grantor all releases and other documents
reasonably necessary or advisable for the release of the Liens created hereby on
such Pledged Collateral; provided that Borrower shall provide to Lender evidence
of such transaction’s compliance with the Credit Agreement and the other Credit
Documents as Lender shall reasonably request. At the request and sole expense of
Borrower, a Grantor shall be released from its obligations hereunder in the
event that all the Equity Interests of such Grantor are sold, transferred or
otherwise disposed of in a transaction permitted by the Credit Agreement;
provided that Borrower shall have delivered to Lender, at least ten Business
Days (or such shorter period reasonably acceptable to Lender) prior to the date
of the proposed release, a written request for release identifying the relevant
Grantor and the terms of the sale or other disposition in reasonable detail,
including the price thereof and any expenses in connection therewith, together
with a certification by Borrower stating that such transaction is in compliance
with the Credit Agreement and the other Credit Documents.

 

Section 9.06     Modification in Writing. Except for a Joinder Agreement
contemplated by Section 3.05 of this Agreement, no amendment, modification,
supplement, termination or waiver of or to any provision hereof, nor consent to
any departure by any Grantor therefrom, shall be effective unless the same shall
be made in accordance with the terms of the Credit Agreement and unless in
writing and signed by Lender and each Grantor to which such amendment or
modification applies. Any amendment, modification or supplement of or to any
provision hereof, any waiver of any provision hereof and any consent to any
departure by any Grantor from the terms of any provision hereof in each case
shall be effective only in the specific instance and for the specific purpose
for which made or given.

 

Section 9.07     Notices. Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication required or permitted to be given
under this Agreement shall be in writing and shall be given in the manner and
become effective as set forth in the Credit Agreement, and, (a) as to Lender,
addressed to the Notice Office as set forth in the Credit Agreement, or (b) as
to any Grantor, addressed to it at the address of Borrower in the Credit
Agreement, or in each case at such other address as shall be designated by such
party in a written notice to the other party.

 

-25-

--------------------------------------------------------------------------------

 

 

Section 9.08     Indemnity and Expenses. 

 

(a)     Each Grantor hereby agrees to: (i) (A) whether or not the transactions
herein contemplated are consummated, pay all reasonable out-of-pocket costs and
expenses of Lender (including the reasonable fees and disbursements of Lender’s
outside counsel) in connection with the preparation, execution, delivery and
administration of this Agreement, the Credit Agreement and the other Credit
Documents together with the documents and instruments referred to herein and
therein and any amendment, waiver or consent relating hereto or thereto, and (B)
after the occurrence and during the continuation of an Event of Default, pay all
reasonable out-of-pocket costs and expenses of Lender in connection with the
enforcement of this Agreement, the Credit Agreement, and the other Credit
Documents, together with the documents and instruments referred to herein and
therein or in connection with any refinancing or restructuring of the credit
arrangements provided under the Credit Agreement in the nature of a “work-out”
or pursuant to any insolvency or bankruptcy proceedings; and (ii) indemnify
Lender and its respective officers, directors, employees, representatives,
agents, affiliates, trustees and investment advisors (each such Person, an
“Indemnified Person”) from and hold each of them harmless against any and all
liabilities, obligations (including removal or remedial actions), losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses and
disbursements (including reasonable attorneys’ and consultants’ fees and
disbursements) (collectively, “Damages”) incurred by, imposed on or assessed
against any of them as a result of, or arising out of, or in any way related to,
or by reason of (a) any investigation, litigation or other proceeding (whether
or not Lender is a party thereto and whether or not such investigation,
litigation or other proceeding is brought by or on behalf of Borrower) related
to the entering into and/or performance of this Agreement, the Credit Agreement
or any other Credit Document, (b) any Collateral or Property of any Credit Party
or (c) the use of any proceeds of any Loans under the Credit Agreement or the
consummation of the Transaction or any other transactions contemplated herein or
in any other Credit Document or the exercise of any of their rights or remedies
provided herein or in the other Credit Documents; provided, that such indemnity
shall not, as to any Indemnified Person, be available to the extent that such
Damages (x) are determined by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnified Person or
(y) have resulted from a claim brought by any Grantor against an Indemnified
Person for breach of such Indemnified Person’s obligations under any Credit
Document. To the extent that the undertaking to indemnify, pay or hold harmless
any Indemnified Person set forth in the preceding sentence may be unenforceable
because it violates or would violate any law or public policy, Grantors shall
make the maximum contribution to the payment and satisfaction of each of the
indemnified liabilities which is permissible under applicable law. To the
fullest extent permitted by applicable law, no Indemnified Person shall have any
liability for any special, punitive, indirect or consequential damages relating
to this Agreement, the Credit Agreement or any other Credit Documents or arising
out of its activities in connection herewith or therewith (whether before or
after the Effective Date). This Section 9.08 shall not apply with respect to
taxes other any taxes that represent losses, claims, damages, etc. arising from
any non-tax claim.

 

(b)     Each Grantor agrees to pay or reimburse Lender for all its costs and
expenses incurred in collecting against such Grantor its Secured Obligations or
otherwise protecting, enforcing or preserving any rights or remedies under this
Agreement and the other Credit Documents to which such Grantor is a party,
including, but not limited to, the reasonable fees and other charges of counsel
to Lender.

 

(c)     All amounts due under this Section 9.08 shall be payable not later than
thirty (30) days after demand therefor, shall constitute Secured Obligations and
shall bear interest if not paid when due until paid at a rate per annum equal to
the highest rate per annum at which interest would be payable pursuant to
Section 1.06(c) of the Credit Agreement.

 

(d)     Without prejudice to the survival of any other agreement of any Grantor
under this Agreement or any other Credit Documents, the agreements and
obligations of each Grantor contained in this Section 9.08 shall survive
termination of the Credit Documents and payment in full of the Obligations and
all other amounts payable under this Agreement.

 

-26-

--------------------------------------------------------------------------------

 

 

Section 9.09     Governing Law, Consent to Jurisdiction and Waiver of Jury
Trial. This Agreement and the other Credit Documents and any claim, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Credit Document
(except, as to any other Credit Document, as expressly set forth therein) and
the transactions contemplated hereby and thereby shall be governed by, and
construed in accordance with, the laws of the State of Nebraska. The other
provisions of Section 12.08 of the Credit Agreement are incorporated herein,
mutatis mutandis, as if a part hereof.

 

Section 9.10     Severability of Provisions. Any provision hereof which is held
to be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity, legality or enforceability of such provision in any
other jurisdiction.

 

Section 9.11     Counterparts; Integration; Effectiveness. This Agreement and
any amendments, waivers, consents or supplements hereto may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all taken together shall constitute a
single contract. This Agreement and the other Credit Documents, and any separate
letter agreements with respect to fees payable to Lender, constitute the entire
agreement among the parties with respect to the subject matter hereof and
supersede all previous agreements and understandings, oral or written, with
respect thereto. Except as provided in Section 5 of the Credit Agreement, this
Agreement shall become effective when it shall have been executed by Lender and
when Lender shall have received counterparts hereof signed by each of the other
parties hereto. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

Section 9.12     No Release. Nothing set forth in this Agreement or any other
Credit Document, nor the exercise by Lender of any of the rights or remedies
hereunder, shall relieve any Grantor from the performance of any term, covenant,
condition or agreement on such Grantor’s part to be performed or observed in
respect of any of the Pledged Collateral or from any liability to any Person in
respect of any of the Pledged Collateral or shall impose any obligation on
Lender to perform or observe any such term, covenant, condition or agreement on
such Grantor’s part to be so performed or observed or shall impose any liability
on Lender for any act or omission on the part of such Grantor relating thereto
or for any breach of any representation or warranty on the part of such Grantor
contained in this Agreement, the Credit Agreement or the other Credit Documents,
or in respect of the Pledged Collateral or made in connection herewith or
therewith. Anything herein to the contrary notwithstanding, Lender shall not
have any obligation or liability under any contracts, agreements and other
documents included in the Pledged Collateral by reason of this Agreement, nor
shall Lender be obligated to perform any of the obligations or duties of any
Grantor thereunder or to take any action to collect or enforce any such
contract, agreement or other document included in the Pledged Collateral. The
obligations of each Grantor contained in this Section 9.12 shall survive the
termination hereof and the discharge of such Grantor’s other obligations under
this Agreement, the Credit Agreement and the other Credit Documents.

 

Section 9.13     Obligations Absolute. Each Grantor hereby waives demand,
notice, protest, notice of acceptance of this Agreement, notice of loans made,
credit extended, Pledged Collateral received or delivered or other action taken
in reliance hereon and all other demands and notices of any description, except
as otherwise provided herein. All obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of:

 

(a)     any illegality or lack of validity or enforceability of any Secured
Obligation or any Credit Document or any related agreement or instrument;

 

(b)     any change in the time, place or manner of payment, or in any other term
of, the Secured Obligations, or, except as otherwise provided in the Credit
Documents, any other amendment or waiver of or any consent to any departure from
any Credit Document or any related agreement or instrument, including any
increase in the Secured Obligations resulting from any extension of additional
credit or otherwise;

 

-27-

--------------------------------------------------------------------------------

 

 

(c)     any taking, exchange, substitution, release, impairment or
non-perfection of any Pledged Collateral, or any taking, release, impairment,
amendment, waiver or other modification of any guaranty, for the Secured
Obligations;

 

(d)     any manner of sale, disposition or application of proceeds of any
Pledged Collateral or any other collateral or other assets to all or part of the
Secured Obligations;

 

(e)     any default, failure or delay, willful or otherwise, in the performance
of the Secured Obligations;

 

(f)     any change, restructuring or termination of the corporate structure,
ownership or existence of any Credit Party or any of its Subsidiaries or any
insolvency, bankruptcy, reorganization or other similar proceeding affecting
Borrower or its assets or any resulting release or discharge of any Secured
Obligations;

 

(g)     any failure of any Lender to disclose to any Credit Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Credit Party now
or hereafter known to such Lender; each Grantor waiving any duty of Lender to
disclose such information;

 

(h)     the failure of any other Person to execute or deliver this Agreement,
any Joinder Agreement or any other agreement or the release or reduction of
liability of any Grantor or other grantor or surety with respect to the Secured
Obligations;

 

(i)     the failure of any Lender to assert any claim or demand or to exercise
or enforce any right or remedy under the provisions of any Credit Document,
except as specifically set forth in a waiver granted pursuant to the provisions
of Section 9.06 hereof, or otherwise;

 

(j)     any defense, set-off or counterclaim (other than a defense of payment or
performance) that may at any time be available to, or be asserted by, Borrower
against any Lender; or

 

(k)     any other circumstance (including, without limitation, any statute of
limitations) or manner of administering the Loans or any existence of or
reliance on any representation by any Lender that might vary the risk of any
Grantor or otherwise operate as a defense available to, or a legal or equitable
discharge of, any Grantor or any other guarantor or surety.

 

[signature page follows]

 

-28-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

 

GRANTORS:

 

 

 

LINK MEDIA HOLDINGS, LLC

 

 

 

By: /s/ James A. McLaughlin

 

Name: James A. McLaughlin

 

Title: President

 

 

 

LINK MEDIA ALABAMA, LLC

 

 

 

By: /s/ James A. McLaughlin

 

Name: James A. McLaughlin

 

Title: President

 

 

 

LINK MEDIA FLORIDA, LLC

 

 

 

By: /s/ James A. McLaughlin

 

Name: James A. McLaughlin

 

Title: President

 

 

 

LINK MEDIA GEORGIA, LLC

 

 

 

By: /s/ James A. McLaughlin

 

Name: James A. McLaughlin

 

Title: President

 

 

 

[EXECUTION PAGE 1 OF 3 OF SECURITY AGREEMENT]

 

-29-

--------------------------------------------------------------------------------

 

 

 

LINK MEDIA MIDWEST, LLC

 

 

 

By: /s/ James A. McLaughlin

 

Name: James A. McLaughlin

 

Title: President

 

 

 

LINK MEDIA OMAHA, LLC

 

 

 

By: /s/ James A. McLaughlin

 

Name: James A. McLaughlin

 

Title: President

 

 

 

LINK MEDIA SERVICES, LLC

 

 

 

By: /s/ James A. McLaughlin

 

Name: James A. McLaughlin

 

Title: President

 

 

 

LINK MEDIA SOUTHEAST, LLC

 

 

 

By: By: /s/ James A. McLaughlin

 

Name: James A. McLaughlin

 

Title: President

 

 

 

LINK MEDIA WISCONSIN, LLC

 

 

 

By: /s/ James A. McLaughlin

 

Name: James A. McLaughlin

 

Title: President

 

 

[EXECUTION PAGE 2 OF 3 OF SECURITY AGREEMENT]

 

-30-

--------------------------------------------------------------------------------

 

 

LENDER:

 

 

FIRST NATIONAL BANK OF OMAHA

 

 

 

 

 

 

 

 

 

 

By:

/s/ David S. Erker

 

 

 

 

 

 

Name:

David S. Erker

 

          Title: Vice President  

 

 

[EXECUTION PAGE 3 OF 3 OF SECURITY AGREEMENT]

 

-31-

--------------------------------------------------------------------------------

 

 

exhibit A

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Joinder Agreement”), dated as of [DATE], is made
by [JOINING GRANTOR], a [STATE OF ORGANIZATION] [ENTITY TYPE] (the “Joining
Grantor”), and delivered to FIRST NATIONAL BANK OF OMAHA, a national banking
association, in its capacity as Lender (together with any successors in such
capacity, “Lender”) under that certain Security Agreement, dated as of August
12, 2019 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”) entered into by and among LINK
MEDIA HOLDINGS, LLC, a Delaware limited liability company (the “Borrower”), and
the Grantors party thereto from time to time, in favor of Lender. Capitalized
terms used but not otherwise defined herein shall have the meanings assigned to
such terms in the Security Agreement

 

WHEREAS, Borrower and Lender have entered into a Credit Agreement, dated as of
August 12, 2019 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”);

 

WHEREAS, the Joining Grantor is a Subsidiary of Borrower and required by the
terms of the Credit Agreement to become a Subsidiary Guarantor (as defined in
the Credit Agreement) and be joined as a party to the Security Agreement as a
Grantor;

 

WHEREAS, this Joinder Agreement supplements the Security Agreement and is
delivered by the Joining Grantor pursuant to Section 3.05 of the Security
Agreement; and

 

WHEREAS, the Joining Grantor will materially benefit directly and indirectly
from the Loans made available and to be made available to Borrower by Lender
under the Credit Agreement;

 

NOW, THEREFORE, the Joining Grantor hereby agrees as follows with Lender:

 

1.     Joinder. In accordance with Section 3.05 of the Security Agreement, the
Joining Grantor hereby irrevocably, absolutely and unconditionally becomes a
party to the Security Agreement as a Grantor and agrees to be bound by all the
terms, conditions, covenants, obligations, liabilities and undertakings of each
Grantor or to which each Grantor is subject thereunder, all with the same force
and effect as if the Joining Grantor were originally a signatory to the Security
Agreement. Without limiting the generality of the foregoing, as collateral
security for the payment and performance in full of all the Secured Obligations,
the Joining Grantor hereby pledges to Lender, and grants to Lender a Lien on and
security interest in and to, all of its right, title and interest in, to and
under the Pledged Collateral owned by it, wherever located, and whether now
existing or hereafter arising or acquired from time to time and expressly
assumes all obligations and liabilities of a Grantor thereunder. Each reference
to a “Grantor” in the Security Agreement shall be deemed to include the Joining
Grantor.

 

2.     Affirmations. The Joining Grantor hereby makes each of the
representations and warranties on and as of the date hereof (after giving effect
to this Joinder Agreement as if made on and as of such date) and agrees to each
of the covenants applicable to the Grantors contained in the Security Agreement.
The Joining Grantor also represents and warrants to Lender that (i) it has the
organizational power and authority to make, deliver and perform this Joinder
Agreement and has taken all necessary organizational action to authorize the
execution, delivery and performance of this Joinder Agreement; (ii) no consent
or authorization of, filing with, notice to or other act by or in respect of,
any Governmental Authority or any other Person that has not been obtained, made
or completed is required in connection with the execution, delivery and
performance, validity or enforceability of this Joinder Agreement; (iii) this
Joinder Agreement has been duly executed and delivered on behalf of the Joining
Grantor; and (iv) this Joinder Agreement constitutes a legal, valid and binding
obligation of the Joining Grantor enforceable against such Joining Grantor in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law).

 

A-1

--------------------------------------------------------------------------------

 

 

3.     Supplemental Schedules. Attached to this Joinder Agreement are duly
completed schedules (the “Supplemental Schedules”) supplementing the respective
Schedules to the Security Agreement. The Joining Grantor represents and warrants
that the information contained on each of the Supplemental Schedules with
respect to such Joining Grantor and its properties is true, complete and
accurate in all material respects as of the date hereof. Such Supplemental
Schedules shall be deemed to be part of the Security Agreement.

 

4.     Severability of Provisions. Any provision hereof which is held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity, legality or enforceability of such provision in any
other jurisdiction.

 

5.     Counterparts. This Joinder Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page to this
Joinder Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format
shall be effective as delivery of a manually executed counterpart of this
Joinder Agreement.

 

6.     Delivery. The Joining Grantor hereby irrevocably waives notice of
acceptance of this Joinder Agreement and acknowledges that the Secured
Obligations are incurred, and credit extensions under the Credit Agreement and
the other Credit Documents made and maintained, in reliance on this Joinder
Agreement and the Joining Grantor’s joinder as a party to the Security Agreement
as herein provided.

 

7.     Governing Law; Venue; Waiver of Jury Trial. This Joinder Agreement and
the other Credit Documents and any claim, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Joinder Agreement or any other Credit Document (except, as to
any other Credit Document, as expressly set forth therein) and the transactions
contemplated hereby and thereby shall be governed by and construed in accordance
with the laws of the State of Nebraska. The provisions of Section 9.09 of the
Security Agreement are hereby incorporated by reference as if fully set forth
herein.

 

8.     Fees. The Joining Grantor agrees to reimburse Lender for Lender’s
expenses in connection with this Joinder Agreement, including the fees, other
charges and disbursements of counsel for Lender.

 

[Signature page follows.]

 

A-2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

 

 

 

[NAME OF JOINING GRANTOR]                     

 

By:                                                    

 

Name:                          

 

Title:                     

 

Address for Notices:
                                                                                                                                                                                        

 

 

 

AGREED TO AND ACCEPTED:

 

FIRST NATIONAL BANK OF OMAHA

 

By:                                                    

 

Name:                          

 

Title:                     

 

Address for Notices:

 

[Supplemental Schedules to be attached]

 

A-3

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT (“IP Security Agreement”), dated
as of August 12, 2019, is made by and between LINK MEDIA HOLDINGS, LLC, a
Delaware limited liability company (“Borrower”), and certain Subsidiaries of
Borrower signatory hereto (together with Borrower and any Person which becomes a
party hereto from time to time after the date hereof as provided in the Credit
Agreement (as hereinafter defined), collectively, the “Grantors”, and each, a
“Grantor”), in favor of FIRST NATIONAL BANK OF OMAHA, a national banking
association (together with its successors and assigns, “Lender”).

 

WHEREAS, Borrower and Lender entered into that certain Credit Agreement dated as
of even date herewith (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).

 

WHEREAS, as a condition precedent to the making and maintaining of Loans by
Lender under the Credit Agreement from time to time the Grantors have entered
into that certain Security Agreement, dated as of even date herewith (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”). Capitalized terms used herein without
definition are used as defined in the Security Agreement.

 

WHEREAS, under the terms of the Security Agreement, the Grantors have granted to
Lender a security interest in, among other property, certain Intellectual
Property Collateral of the Grantors, and have agreed to execute and deliver this
IP Security Agreement for recording with governmental authorities, including,
but not limited to, the United States Patent and Trademark Office and the United
States Copyright Office.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.     Grant of Security. Each Grantor hereby pledges and grants to Lender a
security interest in and to all of the right, title, and interest of such
Grantor in, to, and under the following (the “IP Collateral”):

 

a.     the Patents and Intellectual Property Licenses providing for the grant by
or to such Grantor of any right under any Patent set forth in Schedule 1 hereto
and all reissues, divisions, continuations, continuations-in-part, renewals,
extensions, and reexaminations thereof and amendments thereto;

 

b.     the Trademarks and Intellectual Property Licenses providing for the grant
by or to such Grantor of any right under any Trademark set forth in Schedule 2
hereto, together with the goodwill connected with the use thereof and symbolized
thereby, and all extensions and renewals thereof, excluding only United States
intent-to-use trademark applications to the extent that, and solely during the
period in which, the grant, attachment, or enforcement of a security interest
therein would, under applicable federal law, impair the registrability of such
applications or the validity or enforceability of registrations issuing from
such applications;

 

c.     the Copyrights and Intellectual Property Licenses providing for the grant
by or to such Grantor of any right under any Copyright set forth in Schedule 3
hereto, and all extensions, reversions, and renewals thereof;

 

d.     all rights of any kind whatsoever of such Grantor accruing under any of
the foregoing provided by applicable law of any jurisdiction, by international
treaties and conventions, and otherwise throughout the world;

 

B-1

--------------------------------------------------------------------------------

 

 

e.     any and all royalties, fees, income, payments, and other proceeds now or
hereafter due or payable with respect to any and all of the foregoing; and

 

f.     any and all claims and causes of action with respect to any of the
foregoing, whether occurring before, on, or after the date hereof, including all
rights to and claims for damages, restitution, and injunctive and other legal
and equitable relief for past, present, and future infringement, dilution,
misappropriation, violation, misuse, breach, or default, with the right, but no
obligation, to sue for such legal and equitable relief and to collect, or
otherwise recover, any such damages.

 

2.     Recordation. Each Grantor authorizes the Commissioner for Patents, and
the Commissioner for Trademarks, and the Register of Copyrights, and any other
government officials to record and register this IP Security Agreement upon
request by Lender.

 

3.     Credit Documents. This IP Security Agreement has been entered into
pursuant to and in conjunction with the Security Agreement, which is hereby
incorporated by reference. The provisions of the Security Agreement shall
supersede and control over any conflicting or inconsistent provision herein. The
rights and remedies of Lender with respect to the IP Collateral are as provided
by the Credit Agreement, the Security Agreement, and related documents, and
nothing in this IP Security Agreement shall be deemed to limit such rights and
remedies.

 

4.     Execution in Counterparts. This IP Security Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page to this IP Security Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this IP Security Agreement.

 

5.     Successors and Assigns. This IP Security Agreement will be binding on and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

 

6.     Governing Law. This IP Security Agreement and any claim, controversy,
dispute, or cause of action (whether in contract or tort or otherwise) based
upon, arising out of, or relating to this IP Security Agreement and the
transactions contemplated hereby and thereby shall be governed by, and construed
in accordance with, the laws of the United States and the State of Nebraska
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Nebraska or any other jurisdiction).

 

[signature page follows]

 

B-2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Grantors have caused this IP Security Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

 

 

GRANTORS:

 

LINK MEDIA HOLDINGS, LLC

 

 

 

By:

 

Name:

 

Title:

 

LINK MEDIA ALABAMA, LLC

 

 

 

By:

 

Name:

 

Title:

 

LINK MEDIA FLORIDA, LLC

 

 

 

By:

 

Name:

 

Title:

 

LINK MEDIA GEORGIA, LLC

 

 

 

By:

 

Name:

 

Title:

 

LINK MEDIA MIDWEST, LLC

 

 

 

By:

 

Name:

 

Title:

 

 

[EXECUTION PAGE 1 OF 3 OF IP SECURITY AGREEMENT]

 

B-3

--------------------------------------------------------------------------------

 

 

 

LINK MEDIA OMAHA, LLC

 

 

 

By:

 

Name:

 

Title:

 

 

 

LINK MEDIA SERVICES, LLC

 

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

LINK MEDIA SOUTHEAST, LLC

 

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

LINK MEDIA WISCONSIN, LLC

 

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

[EXECUTION PAGE 2 OF 3 OF IP SECURITY AGREEMENT]

 

B-4

--------------------------------------------------------------------------------

 

 

 

LENDER:

 

 

 

FIRST NATIONAL BANK OF OMAHA

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

          Title:    

 

 

[EXECUTION PAGE 3 OF 3 OF IP SECURITY AGREEMENT]

 

B-5